--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE.  NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.
 
THIS RESTRUCTURING SUPPORT AGREEMENT HAS BEEN PRODUCED FOR DISCUSSION AND
SETTLEMENT PURPOSES ONLY AND IS SUBJECT TO RULE 408 OF THE FEDERAL RULES OF
EVIDENCE AND OTHER SIMILAR APPLICABLE STATE AND FEDERAL STATUTES, RULES, AND
LAWS.  THIS RESTRUCTURING SUPPORT AGREEMENT AND THE INFORMATION CONTAINED HEREIN
ARE SUBJECT TO THE TERMS OF ANY CONFIDENTIALITY AGREEMENTS (AS DEFINED HEREIN).
 
RESTRUCTURING SUPPORT AGREEMENT
 
This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules attached hereto in accordance with Section 15.02, this “Agreement”) is
made and entered into as of April 14, 2020 (the “Execution Date”), by and among
the following parties (each of the following described in sub‑clauses (i) and
(ii) of this preamble, collectively, the “Parties”):1
 

 
i.
Frontier Communications Corporation, a company incorporated under the Laws of
Delaware (“Frontier”), and each of its direct and indirect subsidiaries listed
on Exhibit A to this Agreement that has executed and delivered counterpart
signature pages to this Agreement to the Noteholder Groups Counsels (the
Entities in this clause (i), collectively, the “Company Parties”); and




 
ii.
the undersigned holders of, or investment advisors, sub-advisors, or managers of
discretionary accounts that hold, Senior Notes Claims that have executed and
delivered counterpart signature pages to this Agreement on the Execution Date or
subsequently delivered a Joinder or a Transfer Agreement to counsel to the
Company Parties (the Entities in this clause (ii), collectively, the “Consenting
Noteholders”).



RECITALS
 
WHEREAS, the Company Parties and the Consenting Noteholders have in good faith
and at arm’s length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital
structure on the terms (a) set forth in this Agreement and (b) as specified in
the restructuring term sheet attached as Exhibit B hereto (as may be amended,
supplemented, or modified from time to time in accordance with the terms hereof,
the “Restructuring Term Sheet”) (such transactions as described in, and in
accordance with, this Agreement and the Restructuring Term Sheet,
the “Restructuring Transactions”);
 

--------------------------------------------------------------------------------



1
Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1 of this Agreement or
the Restructuring Term Sheet (as defined below), as applicable.

 

--------------------------------------------------------------------------------

WHEREAS, the Company Parties intend to implement the Restructuring Transactions,
including through the commencement by the Debtors of voluntary cases under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the cases commenced,
the “Chapter 11 Cases”); and
 
WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement (including the exhibits hereto).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each Party,
intending to be legally bound hereby, agrees as follows:
 
AGREEMENT
 
Section 1.            Definitions and Interpretation.
 
1.01.      Definitions.  The following terms shall have the following
definitions:
 
“1991 Notes Indenture” means that certain Base Indenture, dated as of August 15,
1991, by and between Frontier, as issuer, and JPMorgan Chase Bank, N.A., as
successor trustee, as amended, supplemented, or modified from time to time.
 
“2001 Notes Indenture” means that certain Indenture, dated as of August 16,
2001, by and between Frontier, as issuer, and JPMorgan Chase Bank, N.A., as
successor trustee, as amended, supplemented, or modified from time to time.
 
“2006 Notes Indenture” means that certain Indenture, dated as of December 22,
2006, by and between Frontier, as issuer, and The Bank of New York, as trustee,
as amended, supplemented, or modified from time to time.
 
 “2009 Notes Indenture” means that certain Base Indenture, dated as of April 9,
2009, by and between Frontier, as issuer, and The Bank of New York Mellon, as
trustee, as amended, supplemented, or modified from time to time.
 
“2010 Notes Indenture” means that certain Indenture, dated as of April 12, 2010,
by and between New Communications Holdings Inc., as issuer, and the Bank of New
York Mellon, as trustee, as amended, supplemented, or modified from time to
time.
 
“2015 Notes Indenture” means that certain Base Indenture, dated as of September
25, 2015, by and between Frontier, as issuer, and The Bank of New York Mellon,
as trustee, as amended, supplemented, or modified from time to time.
 
2

--------------------------------------------------------------------------------

“2020 April Notes” means the 8.500% unsecured notes due April 15, 2020, issued
pursuant to the 2010 Notes Indenture.
 
“2020 September Notes” means the 8.875% unsecured notes due September 15, 2020,
issued pursuant to the 2015 Notes Indenture.
 
“2021 July Notes” means the 9.250% unsecured notes due July 1, 2021, issued
pursuant to the 2009 Notes Indenture.
 
“2021 September Notes” means the 6.250% unsecured notes due September 15, 2021,
issued pursuant to the 2009 Notes Indenture.
 
“2022 April Notes” means the 8.750% unsecured notes due April 15, 2022, issued
pursuant to the 2010 Notes Indenture.
 
“2022 September Notes” means the 10.500% unsecured notes due September 15, 2022,
issued pursuant to the 2015 Notes Indenture.
 
“2023 Notes” means the 7.125% unsecured notes due January 15, 2023, issued
pursuant to the 2009 Notes Indenture.
 
“2024 Notes” means the 7.625% unsecured notes due April 15, 2024, issued
pursuant to the 2009 Notes Indenture.
 
“2025 January Notes” means the 6.875% unsecured notes due January 15, 2025,
issued pursuant to the 2009 Notes Indenture.
 
“2025 November Notes” means the 7.000% unsecured debentures due November 1,
2025, issued pursuant to the 1991 Notes Indenture.
 
“2025 September Notes” means the 11.000% unsecured notes due September 15, 2025,
issued pursuant to the 2015 Notes Indenture.
 
“2026 Notes” means the 6.800% unsecured debentures due August 15, 2026, issued
pursuant to the 1991 Notes Indenture.
 
“2027 Notes” means the 7.875% unsecured notes due January 15, 2027, issued
pursuant to the 2006 Notes Indenture.
 
“2031 Notes” means the 9.000% unsecured notes due August 15, 2031, issued
pursuant to the 2001 Notes Indenture.
 
“2034 Notes” means the 7.680% unsecured debentures due October 1, 2034, issued
pursuant to the 1991 Notes Indenture.
 
“2035 Notes” means the 7.450% unsecured debentures due July 1, 2035, issued
pursuant to the 1991 Notes Indenture.
 
3

--------------------------------------------------------------------------------

“2046 Notes” means the 7.050% unsecured debentures due October 1, 2046, issued
pursuant to the 1991 Notes Indenture.
 
“Affiliate” has the meaning set forth in the Restructuring Term Sheet.
 
“Agents” means any administrative agent, collateral agent, or other agent or
similar entity under the Credit Agreement or the DIP Credit Agreement.
 
“AG Notes Group” means the ad hoc group or committee of Consenting Noteholders
represented by the AG Group Representatives.
 
“AG Group Representatives” means Akin and Ducera.
 
“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 15.02.
 
“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.
 
“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.
 
“Akin” means Akin Gump Strauss Hauer & Feld LLP, as counsel to the AG Notes
Group.
 
“Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, tender offer, recapitalization, plan of
reorganization, share exchange, business combination, joint venture or similar
transaction involving any one or more Company Parties or the debt, equity, or
other interests in any one or more Company Parties, in each case, other than the
Restructuring Transactions.
 
“Altman” means Altman Vilandrie & Company, as advisor to the Noteholder Groups.
 
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York with jurisdiction over the Chapter 11 Cases.
 
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition
Date, if applicable, together with all amendments and modifications thereto
subsequently made applicable to the Chapter 11 Cases.
 
4

--------------------------------------------------------------------------------

“Benefit Agreement” means any employment, consulting, incentive compensation,
bonus, deferred compensation, severance, change of control, retention, stock
purchase, equity, or equity-based compensation or similar agreement between a
Company Party or its subsidiaries, on the one hand, and any employee, officer,
director, or consultant of a Company Party or any of its subsidiaries (each a
“Service Provider”), on the other hand.
 
“Benefit Plan” means any “employee benefit plan” (as defined in section 3(3) of
ERISA (whether or not subject to ERISA)) and each other benefit or compensation,
bonus, savings, pension, profit-sharing, retirement, deferred compensation,
incentive compensation, stock ownership, equity or equity-based compensation,
paid time off, perquisite, fringe benefit, vacation, change of control,
severance, retention, salary continuation, disability, death benefit,
hospitalization, medical, life insurance, welfare benefit or other plan,
program, policy, arrangement or agreement sponsored, maintained or contributed
to or required to be maintained or contributed to by a Company Party or its
subsidiaries, in each case, providing benefits to any Service Provider or any of
their respective dependents or with respect to which a Company Party or any of
its subsidiaries or Affiliates has any liability, contingent or otherwise.
 
“Board” means the board of directors of Frontier.
 
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.
 
“Causes of Action” has the meaning set forth in the Restructuring Term Sheet.
 
“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.
 
“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.
 
“Company Parties” has the meaning set forth in the preamble to this Agreement.
 
“Compensation Consultant” means that certain compensation consultant retained
jointly by the Noteholder Groups.
 
“Confidentiality Agreement” means an executed confidentiality agreement between
the Company and a Consenting Noteholder, including provisions thereunder with
respect to the issuance of a “cleansing letter” or other public disclosure of
material non-public information agreement, in connection with any proposed
Restructuring Transactions.
 
“Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on
the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003
and 9021.
 
“Confirmation Date” means the date on which Confirmation occurs.
 
“Confirmation Order” has the meaning set forth in the Restructuring Term Sheet.
 
“Consenting Noteholders” has the meaning set forth in the preamble to this
Agreement.
 
5

--------------------------------------------------------------------------------

“Credit Agreement” means that certain credit agreement, dated as of February 27,
2017, as amended, modified, or supplemented from time to time, by and among
Frontier, as borrower, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders from time to time thereto.
 
“Debtors” means Frontier and its affiliates and subsidiaries that file chapter
11 petitions.
 
“Definitive Documents” means the documents set forth in Section 3.01.
 
“DIP Budget” means that certain budget provided pursuant to the terms of the DIP
Credit Agreement, including any updates delivered or provided with respect
thereto.
 
“DIP Claims” means any Claim against a Debtor arising under, derived from, based
on, or related to the DIP Facility Documents.
 
“DIP Credit Agreement” means that certain credit agreement evidencing the DIP
Facility in accordance with the terms, and subject in all respects to the
conditions, as set forth in this Agreement, and pursuant to the term and
conditions to be set forth in the DIP Orders.
 
“DIP Facility” means that certain debtor-in-possession financing facility to be
provided to the Company Parties in accordance with the terms, and subject in all
respects to the conditions, as set forth in this Agreement, and pursuant to the
terms and conditions of the DIP Orders.
 
“DIP Facility Documents” means, collectively, the DIP Credit Agreement, the DIP
Budget, and all other agreements, documents, and instruments delivered or
entered into in connection therewith, including any guarantee agreements, pledge
and collateral agreements, intercreditor agreements, subordination agreements,
fee letters, and other security documents.
 
“DIP Lenders” means the lenders providing the DIP Facility under the DIP
Facility Documents.
 
“DIP Motion” means the motion filed by the Debtors seeking entry of the DIP
Orders.
 
“DIP Orders” means, collectively, the Interim DIP Order and the Final DIP Order.
 
“Disclosure Statement” means the related disclosure statement with respect to
the Plan.
 
“Disclosure Statement Order” means the order of the Bankruptcy Court approving
the Disclosure Statement pursuant to section 1125 of the Bankruptcy Code.
 
“Ducera” means Ducera Partners LLC, as financial advisor to the AG Notes Group.
 
“Entity” has the meaning set forth in the Restructuring Term Sheet.
 
“Equity Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of any Company Party, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Company Party (in each case whether or
not arising under or in connection with any employment agreement and including
any equity security (as such term is defined in Bankruptcy Code section 101(16))
in a Company Party).
 
6

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Act of 1974, as amended.
 
“Execution Date” has the meaning set forth in the preamble to this Agreement.
 
“Exit Credit Agreement” means that certain credit agreement evidencing the Exit
Facility in accordance with the terms, and subject in all respects to the
conditions, as set forth in this Agreement.
 
“Exit Facility” means that certain credit facility to be provided to the Company
Parties in accordance with the terms, and subject in all respect to the
conditions, as set forth in this Agreement.
 
“Exit Facility Documents” means, collectively, the Exit Credit Agreement, and
all other agreements, documents, and instruments delivered or entered into in
connection with the Exit Facility, including any guarantee agreements, pledge
and collateral agreements, intercreditor agreements, subordination agreements,
fee letters, and other security documents
 
“FCC” has the meaning set forth in Section 3.01.
 
“First Day Pleadings” means the “first-day” pleadings that the Company Parties
intend to file upon the commencement of, or determine are necessary or desirable
to file in connection with, the Chapter 11 Cases.
 
“Final DIP Order” means the final order by the Bankruptcy Court authorizing the
Debtors’ entry into the DIP Facility Documents.
 
“Finance Committee” means the finance committee of the Board.
 
“First Lien Notes” means the 8.000% first lien secured notes due April 1, 2027,
issued by Frontier pursuant to the First Lien Notes Indenture.
 
“First Lien Notes Claims” means any Claim against a Debtor arising under,
derived from, based on, or related to the First Lien Notes or the First Lien
Notes Indenture.
 
“First Lien Notes Indenture” means that certain Indenture, dated as of March 15,
2019, by and among Frontier, as issuer, the subsidiary guarantors party thereto,
JPMorgan Chase Bank, N.A., as collateral agent, and The Bank of New York Mellon,
as trustee, as amended, supplemented, or modified from time to time.
 
“Florida Sale Leaseback Transaction” means that certain proposed sale leaseback
transaction to be entered into by the Company Parties with respect to the
following properties: (a) 610 East Zack Street, Tampa, FL 33602; (b) 1701
Ringling Boulevard, Sarasota, FL 34236; (c) 821 1st Avenue North, St.
Petersburg, FL 33701; and (d) 1280 Cleveland Street, Clearwater, FL 33755.
 
7

--------------------------------------------------------------------------------

“Frontier” has the meaning set forth in the preamble to this Agreement.
 
“Houlihan” means Houlihan Lokey Capital, Inc., as financial advisor to the MB
Notes Group.
 
“IDRB” means the 6.200% industrial development revenue bonds due May 1, 2030,
issued pursuant to the IDRB Loan Agreement.
 
“IDRB Claims” means any Claim against a Debtor arising under, derived from,
based on, or related to the IDRB or IDRB Loan Agreement.
 
“IDRB Loan Agreement” means that certain Loan Agreement, dated as of May 1,
1995, by and among Citizens Utilities Company and The Industrial Development
Authority of the County of Maricopa, as issuer, as amended, modified, or
supplemented from time to time.
 
“Incremental Payments” has the meaning set forth in the Restructuring Term
Sheet.
 
“Interim DIP Order” means the interim order by the Bankruptcy Court authorizing
the Debtors’ entry into the DIP Facility Documents.
 
“Joinder” means a joinder to this Agreement substantially in the form attached
hereto as Exhibit C.
 
“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).
 
“Management Incentive Plan” means the management incentive plan to be
implemented with respect to Reorganized Frontier in accordance with the terms,
and subject in all respects to the conditions, as set forth in the Restructuring
Term Sheet.
 
“MB Notes Group” means the ad hoc group or committee of Consenting Noteholders
represented by the MB Group Representatives.
 
“MB Group Representatives” means Houlihan and Milbank.
 
“Milbank” means Milbank LLP, as counsel to the MB Notes Group.
 
“Milestones” means the milestones set forth in Section 4.
 
“New Common Stock” means the common stock of Reorganized Frontier to be issued
on the Plan Effective Date.
 
“NOL Rights Plan” means that certain Section 382 Rights Agreement, dated as of
July 1, 2019, between Frontier and Computershare Trust Company, N.A., as Rights
Agent, as amended, restated, modified, supplemented, or replaced from time to
time.
 
“Noteholder Groups” means, together, the MB Notes Group and the AG Notes Group.
 
8

--------------------------------------------------------------------------------

“Noteholder Groups Counsels” means, together, Akin and Milbank.
 
“Noteholder Representatives” means Akin, Altman, Ducera, Houlihan and Milbank.
 
“New Organizational Documents” means the organizational and governance documents
for the Reorganized Debtors and any subsidiaries thereof, including, as
applicable, the certificates or articles of incorporation, certificates of
formation or certificates of limited partnership, bylaws, limited liability
company agreements, or limited partnership agreements, stockholder or
shareholder agreements, the Registration Rights Agreement, the identity of
proposed members of the Reorganized Frontier Board, indemnification agreements,
and registration rights agreements (or equivalent governing documents of any of
the foregoing).
 
“October Three” means October Three Consulting LLC, as pension advisor to the MB
Notes Group.
 
“Outside Date” means the date that is twelve (12) months after the Petition Date
(the “Initial Outside Date”); provided, that (a) the Initial Outside Date may be
extended for two (2) additional three (3) month periods (for a total of fifteen
(15) months and then eighteen (18) months from the Petition Date, respectively),
in each case, solely to the extent that the Company Parties have otherwise
complied with the terms of the Definitive Documents and all other events and
actions necessary for the occurrence of the Plan Effective Date have occurred
other than the receipt of regulatory or other approval of a governmental unit
(including the FCC and PUCs) necessary for the occurrence of the Plan Effective
Date and (b) the Parties shall negotiate in good faith for a further reasonable
extension of the Outside Date if the Parties have otherwise complied with the
terms of the Definitive Documents and all other events and actions necessary for
the occurrence of the Plan Effective Date have occurred other than the receipt
of regulatory or other approval of a governmental unit (including the FCC and
PUCs) necessary for the occurrence of the Plan Effective Date by the Outside
Date as extended pursuant to clause (a) hereof.
 
“Parties” has the meaning set forth in the preamble to this Agreement.
 
“Permitted Transferee” means each transferee of any Senior Notes Claims who
meets the requirements of Section 9.01.
 
“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.
 
“Petition Date” means the date on which each of the Debtors file its respective
petition for relief commencing its Chapter 11 Case.
 
“Plan” means the joint chapter 11 plan of reorganization to be filed by the
Debtors in the Chapter 11 Cases to implement the Restructuring Transactions in
accordance with this Agreement and the Definitive Documents.
 
“Plan Effective Date” means the date on which all conditions precedent to the
effectiveness of the Plan have been satisfied or waived in accordance with the
terms of the Plan, and the Plan is substantially consummated according to its
terms.
 
9

--------------------------------------------------------------------------------

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan to be filed by the Debtors with the
Bankruptcy Court.
 
“PNW Purchase Agreement” means that certain Purchase Agreement, dated as of May
28, 2019, by and among Frontier, Frontier Communications ILEC Holdings LLC, and
Northwest Fiber, LLC.
 
“PNW Sale” means the sale of all the issued and outstanding equity interest of
certain subsidiaries of Frontier and Frontier Communications ILEC Holdings LLC
that operate Frontier’s businesses in Washington, Oregon, Idaho, and Montana to
Northwest Fiber, LLC as reflected in the PNW Purchase Agreement.
 
“PNW Sale Assumption Motion” means the motion filed by the Debtors seeking
approval of the Debtors’ assumption of the PNW Purchase Agreement and the PNW
Sale, including all actions taken or required to be taken in connection with the
implementation and consummation of, and performance under, the PNW Purchase
Agreement, including the Transition Services Agreement, attached as Exhibit B
thereto.
 
“PUC” has the meaning set forth in Section 3.01.
 
“RDOF” means the Rural Digital Opportunity Fund program administered by the FCC.
 
“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Senior Notes Claims
(or enter with customers into long and short positions in Senior Notes Claims),
in its capacity as a dealer or market maker in Senior Notes Claims and (b) is,
in fact, regularly in the business of making a market in claims against issuers
or borrowers (including debt securities or other debt).
 
“Registration Rights Agreement” means any agreements providing registration
rights to the Consenting Noteholders or any other parties, in each case, on
account of the New Common Stock.
 
“Reorganized Frontier” means either (a) Frontier, or any successor or assign
thereto, by merger, consolidation, reorganization, or otherwise, in the form of
a corporation, limited liability company, partnership, or other form, as the
case may be, on and after the Plan Effective Date, or (b) a new corporation,
limited liability company, or partnership that may be formed to, among other
things, directly or indirectly acquire substantially all of the assets and/or
stock of the Debtors and issue the New Common Stock to be distributed pursuant
to the Plan.
 
“Reorganized Frontier Board” means the board of directors (or other applicable
governing body) of Reorganized Frontier.
 
“Reorganized Debtor” means a Debtor, or any successor or assign thereto, by
merger, consolidation, reorganization, or otherwise, in the form of a
corporation, limited liability company, partnership, or other form, as the case
may be, on and after the Plan Effective Date, including Reorganized Frontier.
 
10

--------------------------------------------------------------------------------

“Required Consenting Noteholders” means, as of the relevant date, the Consenting
Noteholders then holding, controlling, or having the ability to control, greater
than fifty and one‑tenth percent (50.1%) of the aggregate outstanding principal
amount of Senior Notes Claims that are held by all Consenting Noteholders as of
such date.
 
“Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement.
 
“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.
 
“Revolving Credit Claims” means any Claim against a Debtor arising under,
derived from, based on, or related to the Revolving Credit Facility provided for
in the Credit Agreement.
 
“Revolving Credit Facility” means that certain prepetition senior secured
revolving credit facility provided for under the Credit Agreement in the
original aggregate principal amount of $850 million, subject to adjustment from
time to time.
 
“RSA Effective Date” has the meaning set forth in the Restructuring Term Sheet.
 
“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.
 
“Second Lien Notes” means the 8.500% second lien secured notes due April 1,
2026, issued by Frontier pursuant to the Second Lien Notes Indenture.
 
“Second Lien Notes Claims” means any Claim against a Debtor arising from or
based upon the Second Lien Notes, the Second Lien Notes Indenture, or any
guarantee and ancillary documents executed in connection with the Second Lien
Notes Indenture.
 
“Second Lien Notes Indenture” means that certain Indenture, dated as of March
19, 2018, by and among Frontier, as issuer, the subsidiary guarantors party
thereto, and The Bank of New York Mellon, as trustee and collateral agent, as
amended, supplemented, or modified from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Senior Notes” means, collectively, the 2020 April Notes, the 2020 September
Notes, the 2021 July Notes, the 2021 September Notes, the 2022 April Notes, the
2022 September Notes, the 2023 Notes, the 2024 Notes, the 2025 January Notes,
the 2025 November Notes, the 2025 September Notes, the 2026 Notes, the 2027
Notes, the 2031 Notes, the 2034 Notes, the 2035 Notes, and the 2046 Notes.
 
“Senior Notes Claims” means any Claim against a Debtor arising under, derived
from, based on, or related to the Senior Notes or the Senior Notes Indenture.
 
“Senior Notes Indentures” means, collectively, the 1991 Notes Indenture, the
2001 Notes Indenture, the 2006 Notes Indenture, the 2009 Notes Indenture, the
2010 Notes Indenture, and the 2015 Notes Indenture.
 
11

--------------------------------------------------------------------------------

“Solicitation Commencement Date” means the date that the Company Parties
commence solicitation of votes to approve or reject the Plan from holders of
Senior Notes Claims.
 
“Specified Material Actions” has the meaning set forth in Section 7.02(i) of
this Agreement.
 
“Solicitation Materials” means any materials related to the solicitation of
votes for the Plan pursuant to sections 1123, 1126, and 1143 of the Bankruptcy
Code.
 
“Specified Period” means, with respect to each Consenting Noteholder, the period
commencing as of the date such Consenting Noteholder, as applicable, executes
this Agreement until the Termination Date, as to such Consenting Noteholder.
 
“Takeback Debt” has the meaning set forth in the Restructuring Term Sheet.
 
“Takeback Debt Documents” means, collectively, such agreements, documents, and
instruments delivered and entered into in connection with the Takeback Debt,
including any guarantee agreements, pledge and collateral agreements,
intercreditor agreements, subordination agreements, fee letters, and other
security documents.
 
“Term Loan Facility” means that certain prepetition senior secured term loan
facility provided for under the Credit Agreement in the original aggregate
principal amount of $1.74 billion by and between certain of the Debtors as
obligors or guarantors and the lenders thereto.
 
“Term Loan Claims” means any Claim against a Debtor arising under, derived from,
based on, or related to the Term Loan Credit Facility provided for in the Credit
Agreement.
 
“Term Sheets” means, collectively, the terms sheets attached as exhibits to this
Agreement, including the Restructuring Term Sheet.
 
“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 13.01, 13.02, 13.03, or 13.04.
 
“Transfer” means to sell, pledge, assign, transfer, hypothecate, participate,
donate, or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions).
 
“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit D.
 
“Trustees” means, collectively, any indenture trustee, collateral trustee, or
other trustee or similar entity under the Senior Notes Indentures.
 
“Virtual Separation” has the meaning set forth in the Restructuring Term Sheet.
 
12

--------------------------------------------------------------------------------

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1998
or any similar state, local or foreign Law which calls for advance notification,
wage or benefits continuation in the event of layoffs, closure or all or part of
a business or operation, or relocation of work.
 
1.02.      Interpretation.  For purposes of this Agreement:
 
(a)         in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender;
 
(b)         capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;
 
(c)         unless otherwise specified, any reference herein to a contract,
lease, instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;
 
(d)         unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified from time to time; provided, that any capitalized terms herein which
are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to
any termination of such other agreement or amendments to such capitalized terms
in any such other agreement following the date hereof;
 
(e)         unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;
 
(f)          the words “herein,” “hereof,” and “hereto” refer to this Agreement
in its entirety rather than to any particular portion of this Agreement;
 
(g)         captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement;
 
(h)         references to “shareholders,” “directors,” and/or “officers” shall
also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable limited liability company Laws;
 
(i)          the use of “include” or “including” is without limitation, whether
or not they are in fact followed by those words or words of like import; and
 
(j)          the use of “writing,” written” and comparable terms refer to
printing, typing, and other means of reproducing words (including electronic
media) in a visible form.
 
13

--------------------------------------------------------------------------------

Section 2.            Effectiveness of this Agreement.  This Agreement shall
become effective and binding upon each of the Parties at 12:00 a.m., prevailing
Eastern Time, on the Agreement Effective Date, which is the date on which all of
the following conditions have been satisfied or waived in accordance with this
Agreement:
 
(a)         each of the Company Parties shall have executed and delivered
counterpart signature pages of this Agreement to the Noteholder Groups Counsels;
 
(b)         holders of at least sixty-six and two-thirds percent (66.67%) of the
aggregate outstanding principal amount of Senior Notes shall have executed and
delivered counterpart signature pages of this Agreement to counsel to the
Company Parties;
 
(c)         all of the accrued and outstanding, reasonable and documented fees,
costs, and expenses of the following advisors shall have been paid in full and
in cash: (i) Akin, (ii) Altman, (iii) Ducera, (iv) Houlihan, (v) Milbank, and
(vi) October Three; and
 
(d)         counsel to the Company Parties shall have given notice to the
Noteholder Groups Counsels in the manner set forth in Section 15.10 of this
Agreement (by email or otherwise) that the other conditions to the Agreement
Effective Date set forth in this Section 2 have been satisfied or waived in
accordance with this Agreement.
 
Section 3.            Definitive Documents.
 
3.01.      The Definitive Documents governing the Restructuring Transactions
shall include the following:  (A) the Plan (and any and all exhibits annexes and
schedules thereto); (B) the Confirmation Order; (C) the Disclosure Statement and
the other Solicitation Materials; (D) the Disclosure Statement Order; (E) all
pleadings filed by the Company Parties in connection with the Chapter 11 Cases
(or related orders), including the First Day Pleadings and all orders sought
pursuant thereto; (F) the Plan Supplement; (G) the DIP Facility Documents; (H)
the DIP Orders; (I) the Exit Facility Documents; (J) the Takeback Debt
Documents; (K) the New Organizational Documents; (L) any key employee incentive
plan or key employee retention plan; (M) all documentation with respect to any
post-emergence management incentive plan, including the Management Incentive
Plan; (N) any other disclosure documents related to the issuance of the New
Common Stock; (O) any new material employment, consulting, or similar
agreements; (P) any and all filings as may be required under the rules of the
Federal Communications Commission (the “FCC”) and/or any state public utility
commission (“PUC”) in connection with the Chapter 11 proceedings; and (Q) any
and all other deeds, agreements, filings, notifications, pleadings, orders,
certificates, letters, instruments or other documents reasonably desired or
necessary to consummate and document the transactions contemplated by this
Agreement or the Restructuring Transactions (including any exhibits, amendments,
modifications, or supplements made from time to time thereto).
 
3.02.      The Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and
completion.  Upon completion, the Definitive Documents and every other document,
deed, agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section 14. 
Further, subject to and without limiting any additional consent or approval
rights of the Parties specified elsewhere in this Agreement or in the
Restructuring Term Sheet, the Definitive Documents not executed or in a form
attached to this Agreement as of the Execution Date shall otherwise be in form
and substance reasonably acceptable to the Company Parties and the Required
Consenting Noteholders; provided, that the New Organizational Documents shall be
determined by and acceptable to the Required Consenting Noteholders in their
sole discretion.
 
14

--------------------------------------------------------------------------------

Section 4.            Milestones.  The following Milestones shall apply to this
Agreement unless extended or waived in writing by the Company Parties and the
Required Consenting Noteholders; provided, however, that in the event that the
Bankruptcy Court is unable to hear the Chapter 11 Cases or is otherwise
inaccessible to the Company Parties for reasons related to COVID‑19, the Company
Parties and the Required Consenting Noteholders agree to negotiate in good faith
with respect to a reasonable extension of any of the following Milestones, as
appropriate:
 
(a)          no later than one (1) Business Day after the Petition Date, the
Debtors shall file with the Bankruptcy Court the DIP Motion (including the
proposed Interim DIP Order) and the PNW Sale Assumption Motion;
 
(b)         no later than three (3) Business Days after the RSA Effective Date,
the Debtors shall have used commercially reasonable efforts to deliver to the
Consenting Noteholders the Debtors’ “base case” business plan;
 
(c)         no later than ten (10) Business Days after the RSA Effective Date,
the Debtors shall have used commercially reasonable efforts to deliver to the
Consenting Noteholders (i) the Debtors’ “reinvestment” sensitivity case and (ii)
an alternative “reinvestment” sensitivity case for the Reorganized Debtors as
set forth in the Restructuring Term Sheet;
 
(d)         no later than five (5) Business Days after the RSA Effective Date,
the Finance Committee shall have commenced a selection process for the
Reorganized Debtors with respect to certain key management positions;
 
(e)         no later than 8:00 a.m., prevailing Eastern Time April 15, 2020, the
Debtors shall commence the Chapter 11 Cases and file the First Day Pleadings;
 
(f)          no later than five (5) Business Days after the Petition Date, the
Company Parties shall file all applications or notifications related to entry
into Chapter 11 proceedings as may be required under the rules of the FCC or any
PUC, unless such applications and notifications are required to be filed on an
earlier date under applicable law;
 
(g)         no later than fifteen (15) calendar days after the Petition Date,
the Company Parties shall have used commercially reasonable efforts to commence
evaluation of potential sales of assets (including identifying applicable
specified markets to be considered for sale);
 
(h)         no later than thirty (30) calendar days after the Petition Date, the
Debtors shall file with the Bankruptcy Court the Plan and Disclosure Statement
and motion for approval of the Disclosure Statement and associated solicitation
procedures with the Bankruptcy Court;
 
(i)          no later than three (3) calendar days after the Petition Date, the
Bankruptcy Court shall have entered the Interim DIP Order;
 
15

--------------------------------------------------------------------------------

(j)          no later than forty-five (45) calendar days after the Petition
Date, the Bankruptcy Court shall have entered the Final DIP Order;
 
(k)         no later than ninety (90) calendar days after the Petition Date, the
Bankruptcy Court shall have entered the Disclosure Statement Order;
 
(l)          no later than three (3) Business Days after entry of the Disclosure
Statement Order, the Solicitation Commencement Date shall have occurred;
 
(m)        no later than one hundred twenty (120) calendar days after the
Petition Date, the Bankruptcy Court shall have entered the Confirmation Order;
 
(n)         no later than May 28, 2020, the “Closing Date” (as such term is
defined in the PNW Purchase Agreement) shall have occurred;
 
(o)         no later than January 31, 2021, the Debtors shall have used
commercially reasonable efforts to provide the following to the Consenting
Noteholders: (i) new budgetary plan, as set forth in the Restructuring Term
Sheet; and (ii) capital spending into fiber expansion and FTTx upgrades within
the network;
 
(p)         no later than five (5) Business Days after the entry of the
Confirmation Order by the Bankruptcy Court, the Company Parties shall have filed
any and all applications and notifications that are necessary or required in
connection with obtaining the applicable approvals of the FCC and, as
applicable, any PUCs with respect to the Restructuring Transactions; and
 
(q)         no later than the Outside Date, all conditions to the occurrence of
the Plan Effective Date shall have been either satisfied or waived in accordance
with this Agreement and the Plan Effective Date shall have occurred.
 
Section 5.            Commitments of the Consenting Noteholders.


5.01.      General Commitments.
 
(a)          During the Agreement Effective Period, each Consenting Noteholder
severally, and not jointly, agrees in respect of all of its Senior Notes Claims,
to:
 
(i)          support the Restructuring Transactions as contemplated by, and
within the timeframes outlined in, this Agreement and in the Definitive
Documents;
 
(ii)        take all steps reasonably necessary and desirable to consummate the
Restructuring Transactions in accordance with this Agreement;
 
(iii)        use commercially reasonable efforts to cooperate with and, subject
to applicable Laws, assist the Company Parties, at the Company Parties’ sole
cost and expense, in obtaining additional support for the Restructuring
Transactions from the Company Parties’ other stakeholders;
 
(iv)        give any notice, order, instruction, or direction to the applicable
Agents/Trustees necessary to give effect to the Restructuring Transactions; and
 
16

--------------------------------------------------------------------------------

(v)         negotiate in good faith and use commercially reasonable efforts to
execute and implement the Definitive Documents that are consistent with this
Agreement to which it is required to be a party.
 
(b)          During the Agreement Effective Period, each Consenting Noteholder
severally, and not jointly, agrees in respect of all of its Senior Notes Claims
subject to this Agreement that it shall not, directly or indirectly:
 
(i)          object to, delay, impede, or take any other action that is
reasonably likely to interfere with acceptance, implementation, or consummation
of the Restructuring Transactions;
 
(ii)         propose, file, support, solicit, or vote for any Alternative
Restructuring Proposal;
 
(iii)        file any motion, pleading, or other document with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement or
the Plan; provided, that nothing in this Agreement shall limit the right of any
party hereto to exercise any right or remedy provided under this Agreement, the
Confirmation Order, or any other Definitive Document;
 
(iv)        initiate, or have initiated on its behalf, any litigation or
proceeding of any kind with respect to the Chapter 11 Cases, this Agreement, or
the other Restructuring Transactions contemplated herein against the Company
Parties in violation of this Agreement other than to enforce this Agreement or
any Definitive Document or as otherwise permitted under this Agreement;
provided, that nothing in this Agreement shall limit the right of any party
hereto to exercise any right or remedy provided under this Agreement, the
Confirmation Order, or any other Definitive Document;
 
(v)          exercise, or direct any other Person to exercise, any right or
remedy for the enforcement, collection, or recovery of any of the Senior Notes
Claims against the Company Parties, including rights or remedies arising from or
asserting or bringing any claims under or with respect to any Senior Notes
Claims, but only to the extent such exercise is inconsistent with this Agreement
or the Restructuring Transactions; provided, that nothing in this Agreement
shall limit the right of any party hereto to exercise any right or remedy
provided under this Agreement, the Confirmation Order, or any other Definitive
Document;
 
(vi)        object to, delay, impede, or take any other action to interfere with
the Company Parties’ ownership and possession of their assets, wherever located,
or interfere with the automatic stay arising under section 362 of the Bankruptcy
Code, but only to the extent such action is inconsistent with this Agreement or
the Restructuring Transactions; provided, that nothing in this Agreement shall
limit the right of any party hereto to exercise any right or remedy provided
under this Agreement, the Confirmation Order, or any other Definitive Document;
or
 
(vii)       object to, delay, impede, or take any other action to interfere with
the consummation of the PNW Sale and shall otherwise support and take all
actions reasonably requested by the Company Parties to support and facilitate
consummation of the PNW Sale.
 
17

--------------------------------------------------------------------------------

5.02.      Commitments with Respect to Chapter 11 Cases.
 
(a)          In addition to the obligations set forth in Section 5.01, during
the Agreement Effective Period, each Consenting Noteholder that is entitled to
vote to accept or reject the Plan pursuant to its terms, severally, and not
jointly, agrees that it shall, subject to receipt by such Consenting Noteholder,
whether before or after the commencement of the Chapter 11 Cases, of the
Solicitation Materials:
 
(i)          vote each of its Senior Notes Claims to accept the Plan by
delivering its duly executed and completed ballot accepting the Plan promptly
following the commencement of the solicitation of the Plan and its actual
receipt of the Solicitation Materials and the ballot;
 
(ii)        consent to and, if applicable, elect not to opt out of the releases
set forth in the Plan by not objecting to such releases and timely delivering
its duly executed and completed ballot(s) indicating such election; and
 
(iii)        not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in Section
5.02(a)(i) and Section 5.02(a)(ii) above; provided, that nothing in this
Agreement shall prevent any Consenting Noteholder from changing, withholding,
amending or revoking (or causing the same) its vote, election, or consent with
respect to the Plan if this Agreement has been terminated in accordance with its
terms with respect to such Consenting Noteholder.
 
(b)          During the Agreement Effective Period, each Consenting Noteholder,
in respect of each of its Senior Notes Claims, severally, and not jointly, will
not directly or indirectly object to, delay, impede, or take any other action in
violation of this Agreement to interfere with any motion or other pleading or
document filed by a Company Party in the Bankruptcy Court to the extent such
action is inconsistent with this Agreement or the Restructuring Transactions;
provided, that nothing in this Agreement shall limit the right of any party
hereto to exercise any right or remedy provided under this Agreement, the
Confirmation Order, or any other Definitive Document.
 
(c)          During the Agreement Effective Period, each Consenting Noteholder
agrees that it will not file, will oppose, and will not support any motion to
appoint a trustee or examiner in one or more of the Chapter 11 Cases of any
Company Party.
 
5.03.      Notwithstanding the foregoing, nothing in this Agreement shall
require any Consenting Noteholder to (a) incur any expenses, liabilities or
other obligations, or agree to any commitments, undertakings, concessions,
indemnities or other arrangements that could result in expenses, liabilities, or
other obligations to any Consenting Noteholder or its Affiliates; or (b) provide
any information that it reasonably determines to be sensitive or confidential. 
Notwithstanding the immediately preceding sentence, nothing in this Section 5.03
shall serve to limit, alter, or modify any Consenting Noteholder’s express
obligations under the terms of this Agreement.
 
18

--------------------------------------------------------------------------------

Section 6.            Additional Provisions Regarding the Consenting
Noteholders’ Commitments.  Notwithstanding anything contained in this Agreement,
nothing in this Agreement shall: (a) affect the ability of any Consenting
Noteholder to consult with any other Consenting Noteholder, the Company Parties,
or any other party in interest in the Chapter 11 Cases (including any official
committee and the United States Trustee); (b) impair or waive the rights of any
Consenting Noteholder to assert or raise any objection permitted under this
Agreement in connection with the Plan or the Restructuring Transactions; (c)
prevent any Consenting Noteholder from enforcing this Agreement or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement; or (d) constitute a commitment to, or obligate any of the Consenting
Noteholders to, provide any new financing or credit support.
 
Section 7.            Commitments of the Company Parties.
 
7.01.      Affirmative Commitments.  Except as set forth in Section 8, during
the Agreement Effective Period, the Company Parties agree to:
 
(a)         support and take all steps reasonably necessary and desirable to
consummate the Restructuring Transactions in accordance with this Agreement
(including the Restructuring Term Sheet and the Milestones);
 
(b)         support and take all steps reasonably necessary and desirable to
obtain entry of the Interim DIP Order, the Final DIP Order, the Disclosure
Statement Order and the Confirmation Order;
 
(c)          to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions
contemplated herein, support and take all steps reasonably necessary and
desirable to address any such impediment;
 
(d)          use commercially reasonable efforts to obtain any and all required
governmental, regulatory and/or third-party approvals (including, as applicable,
Bankruptcy Court approvals and approvals of the FCC and, as applicable, PUCs)
for the Restructuring Transactions, including (i) promptly commence any required
regulatory approval processes, including (x) cooperate in the preparation and
prosecution of any required notices and applications with the FCC and PUCs and
(y) oppose any petitions to deny or other pleadings or objections filed with
respect to such notices and applications, (ii) evaluate in cooperation and
coordination with the Consenting Noteholders’ advisors, the path to approval by
jurisdiction, (iii) seek any required approvals from the FCC, public utilities
commissions, and other applicable regulatory bodies with respect to the
Restructuring Transactions, and, where prior approval is not required, provide
any required notifications to the FCC, public utilities commissions, and other
applicable regulatory bodies with respect to the Restructuring Transactions, and
(iv) provide regular progress reports with respect to regulatory approval
processes; provided, that any agreements with or commitments to the FCC or any
PUCs, including any decision to accept and/or not to oppose any proposed
material conditions or limitations on any such required approvals, shall require
the prior approval of the Required Consenting Noteholders, not to be
unreasonably withheld;
 
(e)          confer and consult with the Required Consenting Noteholders with
regard to material decisions in respect of negotiations with the IRS, the PBGC,
or any labor union;
 
(f)          negotiate in good faith and use commercially reasonable efforts
to execute and deliver the Definitive Documents and any other required
agreements to effectuate and consummate the Restructuring Transactions as
contemplated by this Agreement;
 
19

--------------------------------------------------------------------------------

(g)          use commercially reasonable efforts to seek additional support for
the Restructuring Transactions from their other material stakeholders to the
extent reasonably prudent;
 
(h)         (i) provide the Noteholder Groups Counsels draft copies of (x) all
First Day Pleadings three (3) days in advance of the Petition Date and (y) any
other motions, documents and other pleadings materially affecting any Consenting
Noteholder that the Company Parties intend to file with the Bankruptcy Court, as
applicable, three (3) days in advance of the filing thereof to the extent
reasonably practicable and, if not reasonably practicable, as soon as reasonably
practicable but in any event in advance of filing thereof, and (ii) without
limiting any approval rights set forth in this Agreement, consult in good faith
with the Noteholder Groups Counsels, as applicable, regarding any comments to
draft copies provided pursuant to sub-clause (i);
 
(i)          pay in full and in cash all of the accrued reasonable and
documented fees, costs, and expenses of the professionals and other advisors
retained by the Noteholder Groups, including such fees, costs, and expenses of
(i) Akin, (ii) Altman, (iii) Ducera, (iv) Houlihan, (v) Milbank,  (vi) October
Three and (vii) the Compensation Consultant, and continue to pay such amounts as
they come due and seek to pay such ongoing fees, costs, and expenses in
connection with the Final DIP Order or other such appropriate order;
 
(j)          (i) operate the business of the Company Parties in the ordinary
course of business in a manner that is consistent with this Agreement and past
practices, and use commercially reasonable efforts to preserve intact the
Company Parties’ business organization and relationships with third parties
(including lessors, licensors, content providers, suppliers, distributors,
customers and governmental and regulatory authorities (including the FCC and
PUCs) and employees, (ii) keep the Consenting Noteholders and the Noteholder
Representatives reasonably informed about the operations of the Company Parties,
(iii) provide the Consenting Noteholders and the Noteholder Representatives any
information reasonably requested regarding the Company Parties and provide, and
direct the Company Parties’ employees, officers, advisors and other
representatives to provide, to the Noteholder Representatives (A) reasonable
access during normal business hours on reasonable advance notice to the Company
Parties’ representatives and without disruption to the operation of the Company
Parties’ business, (B) reasonable access to the management and advisors of the
Company Parties on reasonable advance notice to such persons and without
disruption to the operation of the Company Parties’ business for the purposes of
evaluating the Company Parties’ assets, liabilities, operations, businesses,
finances, strategies, prospects and affairs and (C) such other information as
reasonably requested by the Consenting Noteholders or the Noteholder
Representatives, (iv) promptly notify the Consenting Noteholders of any material
governmental or third party complaints, litigations, inquires, orders to show
cause, cease and desist orders, notices of violation, notice of apparent
liability, orders of forfeiture, investigations, or hearings (or communications
indicating that any of the foregoing is contemplated or threatened) (the parties
acknowledge and agree that any written filings by, before, or with the FCC or
any PUC in which the Company Parties are seeking regulatory approval to emerge
from bankruptcy is deemed material for purposes of this Section 7.01(j)(iv)),
and (v) cooperate in good faith to structure the Restructuring Transactions in a
tax efficient manner, including as a “Bruno’s transaction” in accordance with
Restructuring Term Sheet, and use commercially reasonable efforts to analyze
additional asset-level information, and, as appropriate, evaluate potential
alternative value-maximizing structures, including REIT structures; provided,
that, notwithstanding the foregoing, the Company shall not be required to
(1) permit any inspection, or to disclose any information, that in the
reasonable judgment of the Company, would cause the Company to violate its
respective obligations with respect to confidentiality to a third party if the
Company used its commercially reasonable efforts to obtain, but failed to
obtain, the consent of such third party to such inspection or disclosure, (2) to
disclose any legally privileged information of the Company, or (3) to violate
applicable Law;
 
20

--------------------------------------------------------------------------------

(k)          cooperate and consult with the Consenting Noteholders with respect
to the development and adoption of the Company Parties’ RDOF bidding framework
and strategy (including the terms of and submission of any RDOF bid);
 
(l)          cooperate and consult with the Consenting Noteholders with respect
to the development and adoption of the Company Parties’ business plan, including
any business plans contemplated by the Restructuring Term Sheet and with respect
to the Virtual Separation; provided, that (x) the Company Parties’ business plan
shall be acceptable to the Company Parties and reasonably acceptable to the
Required Consenting Noteholders, (y) the allocations of state operations with
respect to the Virtual Separation shall be reasonably acceptable to the Required
Consenting Noteholders and (z) the contents of the Disclosure Statement
regarding the preparatory work for each business plan and scenario shall be
reasonably acceptable to the Required Consenting Noteholders; provided, further,
that the Debtors shall bear no obligation to attest to the Debtors’ management
team’s view of reasonableness for either sensitivity case if sufficient
preparatory work has not been conducted as of the date on which the Disclosure
Statement is filed;
 
(m)        timely file a formal objection to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order (i) directing
the appointment of a trustee or examiner (with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting
the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(iii) dismissing the Chapter 11 Cases;
 
(n)         timely file a formal objection to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order modifying or
terminating the Company Parties’ exclusive right to file and/or solicit
acceptances of a plan of reorganization, as applicable;
 
(o)          provide responsive information to, and confer with, the Consenting
Noteholders regarding potential cost savings and concessions with respect to the
Company Parties’ pension/OPEB plans on the terms and subject to the conditions
set forth in the Restructuring Term Sheet; and
 
(p)         the Board shall not alter or amend its prior determination that the
Restructuring Transactions, the entry into this Agreement, the approval of the
Plan, the entry into the Definitive Documents, and the consummation of the
Restructuring Transactions and the other transactions contemplated by the Plan
and the Definitive Documents are “Exempt Transactions” as defined in the NOL
Rights Plan.
 
21

--------------------------------------------------------------------------------

7.02.      Negative Commitments.  Except as set forth in Section 8 or with the
prior written consent of the Required Consenting Noteholders, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly, and shall cause their respective subsidiaries not to:
 
(a)          object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions;
 
(b)          take any action that is inconsistent in any material respect with,
or is intended to frustrate or impede approval, implementation and consummation
of the Restructuring Transactions described in this Agreement or the Plan;
 
(c)          modify the Plan, in whole or in part, to reflect terms that are not
consistent with this Agreement in all material respects;
 
(d)          file any motion, pleading, or Definitive Documents with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement (including the consent rights of the Consenting Noteholders set forth
herein as to the form and substance of such motion, pleading, or other
Definitive Document) or the Plan;
 
(e)          sell (including any sale leaseback transaction), lease, mortgage,
pledge, grant, or incur any encumbrance on, or otherwise Transfer, any
properties or assets of the Company Parties, including any Equity Interests,
other than (i) sales or disposals of properties or assets in the ordinary course
of business, (ii) the Florida Sale Leaseback Transaction, or (ii) the PNW Sale;
 
(f)          purchase, lease, or otherwise acquire (by merger, exchange,
consolidation, acquisition of stock or assets or otherwise) any assets or
properties, other than in the ordinary course of business;
 
(g)         (i) enter into any merger with or into, or consolidation or
amalgamation with, any other Person, other than in the ordinary course of
business, (ii) permit any other Person to enter into any merger with or into, or
consolidation or amalgamation with, it, other than in the ordinary course of
business, or (iii) enter into any joint venture, partnership, sharing of profits
or other similar arrangement involving co-investment between a Company Party or
subsidiary thereof and any other Person, other than in the ordinary course of
business;
 
(h)          split, combine, or reclassify any of their respective Equity
Interests, or declare, set aside or pay any dividend or other distribution
payable in cash, stock, property, or otherwise material with respect to any of
their respective Equity Interests; provided, that nothing in this Section
7.02(h) shall apply to those certain dividends, distributions, and other
payments described in Section 5.01(iv)(A)–(B) of the PNW Sale Agreement; or
 
(i)          take action with respect to any of the actions set forth on
Schedule 7.02(i) (the “Specified Material Actions”) absent prior consultation
with, and prior reasonable consent of, the Required Consenting Noteholders.
 
Section 8.            Additional Provisions Regarding Company Parties’
Commitments.
 
8.01.      Notwithstanding anything to the contrary in this Agreement, nothing
in this Agreement shall require a Company Party or the board of directors, board
of managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law, and any such action or inaction pursuant to this Section 8
shall not constitute a breach of this Agreement (other than a failure to comply
with this Section 8); provided, that the Company Parties shall notify the
Consenting Noteholders in writing promptly in the event of any such
determination (and in any event no later than twenty-four (24) hours following
such determination).
 
22

--------------------------------------------------------------------------------

8.02.      Notwithstanding anything to the contrary in this Agreement, but
subject to the terms of Section 8.01, each Company Party and their respective
directors, officers, employees, investment bankers, attorneys, accountants,
consultants, and other advisors or representatives shall have the rights to:
 
(a)         consider and respond to Alternative Restructuring Proposals;
 
(b)         provide access to non-public information concerning any Company
Party to any Entity or enter into Confidentiality Agreements or nondisclosure
agreements with any Entity;
 
(c)         maintain or continue discussions or negotiations with respect to
Alternative Restructuring Proposals; and
 
(d)         enter into or continue discussions or negotiations with holders of
Claims against or Equity Interests in a Company Party (including any Consenting
Noteholder), any other party in interest in the Chapter 11 Cases (including any
official committee and the United States Trustee), or any other Entity regarding
the Restructuring Transactions or Alternative Restructuring Proposals; provided,
that the Company Parties shall (x) provide a copy of any written Alternative
Restructuring Proposal (and notice of, and a written summary of, any oral
Alternative Restructuring Proposal) within twenty-four (24) hours of the Company
Parties’ or their advisors’ receipt of such Alternative Restructuring Proposal
to the Noteholder Group Advisors  and (y) provide such information to the
Noteholder Groups Counsels as reasonably requested by the Consenting Noteholders
or as necessary to keep the Consenting Noteholders contemporaneously informed as
to the status and substance of such discussions.
 
8.03.      Nothing in this Agreement shall:  (a) impair or waive the rights of
any Company Party to assert or raise any objection permitted under this
Agreement in connection with the Restructuring Transactions; or (b) prevent any
Company Party from enforcing this Agreement or contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement.
 
8.04.      Incremental Payments.  The Incremental Payments shall be paid
pursuant to the terms set forth in the Restructuring Term Sheet.
 
8.05.      Board Observers.  As of the Agreement Effective Date and until the
Plan Effective Date, the Consenting Noteholders shall be entitled to designate
two (2) observers to the Board pursuant to the terms set forth in the
Restructuring Term Sheet.
 
8.06.      Management Selection Designees.  As of the Agreement Effective Date,
the Consenting Noteholders shall be entitled to appoint two (2) designees, to
assist the Finance Committee with the selection process provided for in Section
4(d), pursuant to the terms set forth in the Restructuring Term Sheet.
 
23

--------------------------------------------------------------------------------

Section 9.            Transfer of Interests and Securities.
 
9.01.      During the Specified Period, no Consenting Noteholder shall Transfer
any ownership (including any beneficial ownership as defined in the Rule 13d-3
under the Securities Exchange Act of 1934, as amended) in any Senior Notes
Claims to any affiliated or unaffiliated party, including any party in which it
may hold a direct or indirect beneficial interest, unless:
 
(a)          the authorized transferee is either (1) a qualified institutional
buyer as defined in Rule 144A of the Securities Act, (2) a non-U.S. person in an
offshore transaction as defined under Regulation S under the Securities Act,
(3) an institutional accredited investor (as defined in the Rules), or (4) a
Consenting Noteholder;
 
(b)          either (i) the transferee executes and delivers to counsel to the
Company Parties and to the Noteholder Groups Counsels, at or before the time of
the proposed Transfer, a Transfer Agreement or (ii) the transferee is a
Consenting Noteholder or an Affiliate thereof and the transferee provides notice
of such Transfer (including the amount and type of any Senior Notes Claims
Transferred) to counsel to the Company Parties and to the Noteholder Groups
Counsels by the close of business on the second Business Day following such
Transfer; and
 
(c)          with respect to the Transfer of any Equity Interests only, such
Transfer shall not (i) violate the terms of any order entered by the Bankruptcy
Court with respect to preservation of net operating losses or (ii) adversely
affect the Company Parties’ ability to obtain the regulatory consents or
approval necessary to effectuate the Restructuring Transactions.
 
9.02.      Upon compliance with the requirements of Section 9.01, the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of the rights and obligations in respect of
such transferred Senior Notes Claims.  Any Transfer in violation of Section 9.01
shall be void ab initio.
 
9.03.      This Agreement shall in no way be construed to preclude the
Consenting Noteholders from acquiring additional Senior Notes Claims or other
Claims or Interests (or any ownership (including any beneficial ownership as
defined in the Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
in any Senior Notes Claims or other Claims or Interests; provided, that (a) such
additional Senior Notes Claims shall automatically and immediately upon
acquisition by a Consenting Noteholder be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
counsel to the Company Parties or to the Noteholder Groups Counsels), other than
with respect to any Senior Notes Claims acquired by a Consenting Noteholder in
its capacity as a Qualified Marketmaker and (b) such Consenting Noteholder must
provide notice of any acquisition of Senior Notes Claims (including the amount
and type of such acquisition) to counsel to the Company Parties within two (2)
Business Days of such acquisition.
 
9.04.      This Section 9 shall not impose any obligation on any Company Party
to issue any “cleansing letter” or otherwise publicly disclose information for
the purpose of enabling a Consenting Noteholder to Transfer any of its Senior
Notes Claims.  Notwithstanding anything to the contrary herein, to the extent a
Company Party and another Party have entered into a Confidentiality Agreement,
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.
 
24

--------------------------------------------------------------------------------

9.05.      Notwithstanding Section 9.01, a Qualified Marketmaker that acquires
any Senior Notes Claims with the purpose and intent of acting as a Qualified
Marketmaker for such Senior Notes Claims shall not be required to execute and
deliver a Transfer Agreement in respect of such Senior Notes Claims if (i) such
Qualified Marketmaker subsequently transfers such Senior Notes Claims (by
purchase, sale assignment, participation, or otherwise) within five (5) Business
Days of its acquisition to a transferee that is an entity that is not an
Affiliate, affiliated fund, or affiliated entity with a common investment
advisor; (ii) the transferee otherwise is a Permitted Transferee under
Section 9.01; and (iii) the Transfer otherwise is a Permitted Transfer under
Section 9.01.  To the extent that a Consenting Noteholder is acting in its
capacity as a Qualified Marketmaker, it may Transfer (by purchase, sale,
assignment, participation, or otherwise) any right, title or interests in Senior
Notes Claims that the Qualified Marketmaker acquires from a holder of the Senior
Notes Claims who is not a Consenting Noteholder without the requirement that the
transferee be a Permitted Transferee.
 
9.06.      Notwithstanding anything to the contrary in this Section 9, the
restrictions on Transfer set forth in this Section 9 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.
 
9.07.      The Company Parties will provide notice of any Transfer Agreement
received pursuant to Section 9.01(b)(i) (which notice shall include the amount
and type of Senior Notes Claims Transferred pursuant to such Transfer Agreement)
to the Noteholder Groups Counsels by the later of (i) close of business on the
second Business Day following the effective date of such Transfer Agreement and
(ii) the close of business on the second Business Day after the Company Parties
receive notice of any such Transfer Agreement.
 
Section 10.          Representations and Warranties of Consenting Noteholders. 
Each Consenting Noteholder severally, and not jointly, represents and warrants
that, as of the date such Consenting Noteholder executes and delivers this
Agreement and as of the Plan Effective Date:
 
(a)         it is the beneficial or record owner of the face amount of the
Senior Notes Claims or is the nominee, investment manager, or advisor for
beneficial holders of the Senior Notes Claims reflected in, and, having made
reasonable inquiry, is not the beneficial or record owner of any Senior Notes
Claims other than those reflected in, such Consenting Noteholder’s signature
page to this Agreement, a Joinder or a Transfer Agreement, as applicable (as may
be updated pursuant to Section 9);
 
(b)         it has the full power and authority to act on behalf of, vote and
consent to matters concerning, such Senior Notes Claims, as contemplated by this
Agreement and subject to applicable Law;
 
25

--------------------------------------------------------------------------------

(c)        such Senior Notes Claims are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal, or other limitation on disposition, transfer, or
encumbrances of any kind, that would materially and adversely affect in any way
such Consenting Noteholder’s ability to perform any of its obligations under
this Agreement at the time such obligations are required to be performed;
 
(d)        it has the full power to vote, approve changes to, and transfer all
of its Senior Notes Claims referable to it as contemplated by this Agreement and
subject to applicable Law; and
 
(e)        solely with respect to holders of Senior Notes Claims, (i) it is
either (A) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (B) not a U.S. person (as defined in Regulation S of the
Securities Act), or (C) an institutional accredited investor (as defined in the
Rules), and (ii) any securities acquired by the Consenting Noteholder in
connection with the Restructuring Transactions will have been acquired for
investment and not with a view to distribution or resale in violation of the
Securities Act.
 
Section 11.          Representations and Warranties of Company Parties.


Each Company Party severally, and not jointly, represents and warrants that, as
of the date such Company Party executes and delivers this Agreement:
 
(a)         entry into this Agreement is consistent with the exercise of such
Company Party’s fiduciary duties;
 
(b)        the Board has determined that  the entry into this Agreement, the
approval of the Plan, the entry into the Definitive Documents, and the
consummation of the Restructuring Transactions and the other transactions
contemplated by the Plan and the Definitive Documents are “Exempt Transactions”
as defined in the NOL Rights Plan; and
 
(c)         except (i) as set forth in the March 20, 2020 litigation audit
letter from Mark Nielsen to KPMG, (ii) as set forth in the reports and forms
(including exhibits, schedules and information incorporated therein) filed with
the United States Securities and Exchange Commission by Frontier as of the
Execution Date, and (iii) matters not exceeding $2,000,000 individually or
factually-related items involving lesser amounts that do not exceed $2,000,000
in the aggregate, there is no lawsuit, legal proceeding, administrative
enforcement proceeding, arbitration proceeding or similar matter pending, or, to
any Company Party’s knowledge, threatened, against any Company Party, any
current or former director or officer of any Company Party (in his or her
capacity as such) or any properties or assets of any Company Party.
 
Section 12.          Mutual Representations, Warranties and Covenants.
 
12.01.    Each of the Parties, severally, and not jointly, represents, warrants,
and covenants to each other Party, as of the date such Party executed and
delivers this Agreement, and as of the Plan Effective Date:
 
(a)         it is validly existing and in good standing under the Laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;
 
26

--------------------------------------------------------------------------------

(b)         except as expressly provided in this Agreement, the Plan, and the
Bankruptcy Code, no consent or approval is required by any other Person or
entity in order for it to effectuate the Restructuring Transactions contemplated
by, and perform its respective obligations under, this Agreement;
 
(c)        the entry into and performance by it of, and the transactions
contemplated by, this Agreement do not, and will not, conflict in any material
respect with any Law or regulation applicable to it or with any of its articles
of association, memorandum of association or other constitutional documents;
 
(d)         except as expressly provided in this Agreement, it has (or will
have, at the relevant time) all requisite corporate or other power and authority
to enter into, execute, and deliver this Agreement and to effectuate the
Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement; and
 
(e)         except as expressly provided by this Agreement, it is not party to
any restructuring or similar agreements or arrangements, including cooperation
agreements, with any other entity or Person with respect to Senior Notes Claims
that have not been disclosed to all Parties to this Agreement.
 
Section 13.          Termination Events.
 
13.01.   Consenting Noteholder Termination Events.  This Agreement may be
terminated, with respect to the Consenting Noteholders, by the Required
Consenting Noteholders, by the delivery to the Company Parties of a written
notice in accordance with Section 15.10 hereof upon the occurrence of the
following events, unless waived:
 
(a)        the breach in any material respect by a Company Party of any of the
representations, warranties, or covenants of the Company Parties set forth in
this Agreement that remains uncured (to the extent curable) for five (5)
Business Days after such terminating Consenting Noteholders transmit a written
notice in accordance with Section 15.10 of this Agreement detailing any such
breach;
 
(b)        the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling, or order that (i) would reasonably be expected to prevent the
consummation of a material portion of the Restructuring Transactions and (ii)
remains in effect for ten (10) Business Days after such terminating Consenting
Noteholders transmit a written notice in accordance with Section 15.10 of this
Agreement detailing any such issuance; provided, that this termination right may
not be exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;
 
(c)          the Bankruptcy Court enters an order denying confirmation of the
Plan and such order remains in effect for five (5) Business Days after entry of
such order;
 
27

--------------------------------------------------------------------------------

(d)          the entry of an order by the Bankruptcy Court, or the filing of a
motion or application by any Company Party seeking an order (without the prior
written consent of the Required Consenting Noteholders, not to be unreasonably
withheld) (i) dismissing one or more of the Chapter 11 Cases of a Company Party,
(ii) converting one or more of the Chapter 11 Cases of a Company Party to a case
under chapter 7 of the Bankruptcy Code, (iii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party, or (iv) rejecting this Agreement;
 
(e)         the failure to meet any Milestone, which has not been waived or
extended in a manner consistent with this Agreement, unless such failure is the
result of any act, omission, or delay on the part of the terminating Consenting
Noteholder in violation of its obligations under this Agreement;
 
(f)         any Company Party (i) files, waives, amends or modifies, or files a
pleading seeking approval of any Definitive Document or authority to waive,
amend or modify any Definitive Document (including any waiver of any term or
condition therein) in a manner that is materially inconsistent with, or
constitutes a material breach of, this Agreement (including with respect to the
consent rights afforded the Consenting Noteholders under this Agreement),
without the prior written consent of the Required Consenting Noteholders, (ii)
withdraws the Plan without the prior consent of the Required Consenting
Noteholders, or (iii) publicly announces its intention to take any such acts
listed in the foregoing clause (i) or (ii), in the case of each of the foregoing
clauses (i) through (iii), which remains uncured (to the extent curable) for
five (5) Business Days after such terminating Consenting Noteholders transmit a
written notice in accordance with Section 15.10 of this Agreement detailing any
of the foregoing;
 
(g)         the Bankruptcy Court grants relief that is inconsistent with this
Agreement, the Restructuring Term Sheet or the Plan (in each case, with such
amendments and modifications as have been effected in accordance with the terms
hereof); provided, that, in the event that treatment of a class of claims
contemplates payment of cash interest at the non-default rate during the Chapter
11 Cases until repayment thereunder and/or no make whole, and the Company
Parties are subject to litigation, threatened litigation, or otherwise as a
result of such treatment, this Agreement may not be terminated with respect to
the Company Parties by the Required Consenting Noteholders on account of such
litigation, threatened litigation, or otherwise pursuant to this Section
13.01(g); provided, further, that this Agreement may be terminated with respect
to the Company Parties by the Required Consenting Noteholders if the Company
Parties (a) take any position in any such litigation, threatened litigation, or
other dispute that is materially inconsistent with this Agreement or (b) enter
into any settlement of any such litigation, threatened litigation, or other
dispute that is not reasonably acceptable to the Required Consenting
Noteholders;
 
(h)          any Company Party files, proposes, or otherwise supports any plan
of liquidation, asset sale of all or substantially all of a Company Party’s
assets or plan or reorganization other than the Plan;
 
28

--------------------------------------------------------------------------------

(i)        a Company Party (i) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, except as provided for in this Agreement, (ii)
consents to the institution of, or fails to contest in a timely and appropriate
manner, any involuntary proceeding or petition, (iii) applies for or consents to
the appointment of a receiver, administrator, administrative receiver, trustee,
custodian, sequestrator, conservator or similar official for a Company Party or
for a substantial part of a Company Party’s assets, (iv) files an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) makes a general assignment or arrangement for the benefit of
creditors or (vi) takes any corporate action for the purpose of authorizing any
of the foregoing; or
 
(j)          the board of directors, board of managers, or such similar
governing body of any Company Party determines, after consulting with counsel,
(i) that proceeding with any of the Restructuring Transactions would be
inconsistent with the exercise of its fiduciary duties or applicable Law or (ii)
in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal (including as contemplated by Section 8.02).
 
13.02.    Company Party Termination Events.  Any Company Party may terminate
this Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 15.10 of this Agreement upon the occurrence of any of
the following events:
 
(a)         the breach in any material respect by Consenting Noteholders holding
an amount of Senior Notes that would result in non-breaching Consenting
Noteholders holding less than two-thirds (2/3) of the aggregate outstanding
principal amount of the Senior Notes, which breach remains uncured by such
breaching Consenting Noteholder (to the extent curable) for five (5) Business
Days after the terminating Company Parties transmit a written notice in
accordance with Section 15.10 of this Agreement detailing any such breach;
 
(b)         the board of directors, board of managers, or such similar governing
body of any Company Party determines, after consulting with counsel, (i) that
proceeding with any of the Restructuring Transactions would be inconsistent with
the exercise of its fiduciary duties or applicable Law or (ii) in the exercise
of its fiduciary duties, to pursue an Alternative Restructuring Proposal;
 
(c)         the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for ten (10) Business Days
after such terminating Company Party transmits a written notice in accordance
with Section 15.10 of this Agreement detailing any such issuance; provided,
that, this termination right shall not apply to or be exercised by any Company
Party that sought or requested such ruling or order in contravention of any
obligation or restriction set out in this Agreement; or
 
(d)          the Bankruptcy Court enters an order denying confirmation of the
Plan.


13.03.    Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual written agreement among all of
the following:  (a) the Required Consenting Noteholders; and (b) each Company
Party.


29

--------------------------------------------------------------------------------

13.04.    Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice immediately after the occurrence
of: (i) the Plan Effective Date or (ii) the Outside Date if the Plan Effective
Date has not occurred by such Outside Date.
 
13.05.    Effect of Termination.  After the occurrence of a Termination Date as
to a Party, this Agreement shall be of no further force and effect as to such
Party and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or Causes of Action.  Upon the occurrence of a Termination
Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents, agreements, undertakings, tenders, waivers, forbearances,
votes or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring Transactions and this Agreement
or otherwise; provided, that any Consenting Noteholder withdrawing or changing
its vote pursuant to this Section 13.05 shall promptly provide written notice of
such withdrawal or change to each other Party to this Agreement and, if such
withdrawal or change occurs on or after the Petition Date, file notice of such
withdrawal or change with the Bankruptcy Court.  Nothing in this Agreement shall
be construed as prohibiting a Company Party or any of the Consenting Noteholders
from contesting whether any such termination is in accordance with its terms or
to seek enforcement of any rights under this Agreement that arose or existed
before a Termination Date.  Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict (a) any right of any Company Party or the ability of any Company Party
to protect and reserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Consenting Noteholder,
and (b) any right of any Consenting Noteholder, or the ability of any Consenting
Noteholder, to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any Company
Party or Consenting Noteholder.  No purported termination of this Agreement
shall be effective under this Section 13.05 or otherwise if the Party seeking to
terminate this Agreement is then in material breach of this Agreement, except a
termination pursuant to Section 13.01(j), Section 13.02(b), or Section
13.02(d).  Nothing in this Section 13.05 shall restrict any Company Party’s
right to terminate this Agreement in accordance with Section 13.02(b).
 
Section 14.          Amendments and Waivers.
 
(a)          This Agreement may not be modified, amended, or supplemented, and
no condition or requirement of this Agreement may be waived, in any manner
except in accordance with this Section 14.
 
(b)        This Agreement may be modified, amended, or supplemented, or a
condition or requirement of this Agreement may be waived, in a writing signed
by:  (1) each Company Party, and (2) the Required Consenting Noteholders;
provided, that if the proposed modification, amendment, waiver, or supplement
has a material, disproportionate, and adverse effect on (a) any of the Senior
Notes Claims held by a Consenting Noteholder or (b) any individual Consenting
Noteholder, as compared to similarly situated Consenting Noteholders, then the
consent of each such affected Consenting Noteholder shall also be required to
effectuate such modification, amendment, waiver, or supplement; provided,
further, that (i) any modification, amendment, or supplement to the definition
of “Outside Date” shall not be binding on any Consenting Noteholder that has not
provided its prior written consent to such amendment, (ii) any modification,
amendment, or supplement to the definition of “Required Consenting Noteholders”
shall require the prior written consent of each Consenting Noteholder, and (iii)
any modification, amendment, or supplement to Section 13.04 hereof shall require
the prior written consent of each Consenting Noteholder.
 
30

--------------------------------------------------------------------------------

(c)          Any proposed modification, amendment, waiver, or supplement that
does not comply with this Section 14 shall be ineffective and void ab initio.
 
(d)         The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any Party to exercise, and no delay in exercising, any right, power, or
remedy under this Agreement shall operate as a waiver of any such right, power,
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power, or remedy by such Party preclude any other or
further exercise of such right, power, or remedy or the exercise of any other
right, power, or remedy.  All remedies under this Agreement are cumulative and
are not exclusive of any other remedies provided by Law.
 
Section 15.          Miscellaneous.
 
15.01.    Acknowledgment.  Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.
 
15.02.    Exhibits Incorporated by Reference; Conflicts.  Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules.  In the
event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and
schedules hereto, this Agreement (without reference to the exhibits, annexes,
and schedules thereto) shall govern.
 
15.03.    Further Assurances.  Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable; provided, that this Section 15.03 shall not limit the right of any
party hereto to exercise any right or remedy provided for in this Agreement
(including the approval rights set forth in Section 3.02).  The Parties shall
cooperate with each other in good faith and shall coordinate their activities
(to the extent practicable) in respect of all matters concerning the
implementation and consummation of the Restructuring Transactions.
 
31

--------------------------------------------------------------------------------

15.04.    Complete Agreement.  Except as otherwise explicitly provided herein,
this Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality
Agreement.
 
15.05.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement:  (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.
 
15.06.   TRIAL BY JURY WAIVER.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
15.07.    Execution of Agreement.  This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement.  Except as
expressly provided in this Agreement, each individual executing this Agreement
on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.
 
15.08.    Rules of Construction.  This Agreement is the product of negotiations
among the Company Parties and the Consenting Noteholders, and in the enforcement
or interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.  The
Company Parties and the Consenting Noteholders were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel.
 
15.09.    Successors and Assigns; Third Parties.  This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable.  There are no third party beneficiaries under
this Agreement, and, except as set forth in Section 9, the rights or obligations
of any Party under this Agreement may not be assigned, delegated, or transferred
to any other Person or entity.
 
32

--------------------------------------------------------------------------------

15.10.    Notices.  All notices hereunder shall be deemed given if in writing
and delivered, by electronic mail, courier, or registered or certified mail
(return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):
 
(a)          if to a Company Party, to:
 
Frontier Communications Corporation
401 Merritt 7
Norwalk, Connecticut 06851
Attention: Mark D. Nielsen, Executive Vice President, Chief Legal Officer, and
Chief Transaction Officer
E-mail address:  mark.nielsen@ftr.com


with copies for information only (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention:   Stephen E. Hessler, P.C. and Patrick Venter
E-mail address:    stephen.hessler@kirkland.com
patrick.venter@kirkland.com


and
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention:  Chad J. Husnick, P.C. and Benjamin M. Rhode
E-mail address:    chad.husnick@kirkland.com
benjamin.rhode@kirkland.com
 
(b)          if to a Consenting Noteholder, to the notice details identified on
that Consenting Noteholder’s signature page to this Agreement or its Transfer
Agreement, with a copy (which shall not constitute notice unless otherwise
specified herein) to:
 
If represented by Akin:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attention: Ira S. Dizengoff, Philip C. Dublin, Naomi Moss, and Daniel I. Fisher
E-mail address:    idizengoff@akingump.com
pdublin@akingump.com
nmoss@akingump.com
dfisher@akingump.com


33

--------------------------------------------------------------------------------

and


If represented by Milbank:
Milbank LLP
55 Hudson Yards,
New York, New York 10001
Attention: Dennis F. Dunne, Samuel A. Khalil, and Michael W. Price
E-mail address:    ddunne@milbank.com
skhalil@milbank.com
mprice@milbank.com
 
Any notice given by delivery, mail, or courier shall be effective when received.
 
15.11.    Fees and Expenses.  The Company Parties shall pay and reimburse all
reasonable and documented fees and expenses when due (including travel costs and
expenses) and all outstanding and unpaid amounts incurred in connection with the
Restructuring Transactions (including, for the avoidance of doubt, all
reasonable and documented fees and expenses incurred prior to the date hereof)
of the attorneys, accountants, other professionals, advisors, and consultants of
the Noteholder Groups (whether incurred directly or on their behalf and
regardless of whether such fees and expenses are incurred before or after the
Petition Date), including the fees and expenses of:  (i) Akin, (ii) Altman,
(iii) Ducera, (iv) Houlihan, (v) Milbank, (vi) October Three and (vii) the
Compensation Consultant, including all amounts payable or reimbursable under
applicable fee or engagement letters (including any success or transaction fees
when earned) with the Company Parties (which agreements shall not be terminated
by the Company Parties before the termination of this Agreement); provided, that
the Company Parties shall not be obligated to pay any fees and expenses under
this Section 15.11 to the extent such fees and expenses are incurred after the
Termination Date. Subject to applicable law and applicable orders of the
Bankruptcy Court, the occurrence of the Restructuring Transactions will be
subject to the payment of the reasonable and documented fees and disbursements
of Kirkland & Ellis LLP, Evercore Group L.L.C., FTI Consulting, Inc., and
Communications Media Advisors, LLC, as advisors to the Company Parties, if any,
in each case that are due and owing after receipt of applicable invoices
consistent with any applicable engagement letters.
 
15.12.    Reservation of Rights.   After the termination of this Agreement
pursuant to Section 13, the Parties each fully reserve any and all of their
respective rights, remedies, claims, and interests, subject to Section 13 in the
case of any claim for breach of this Agreement.  Further, nothing in herein
shall be construed to prohibit any Party from appearing as a party-in-interest
in any matter to be adjudicated in the Chapter 11 Cases, so long as such
appearance and the positions advocated in connection therewith are consistent
with this Agreement and the Plan and are not for the purpose of, and could not
reasonably be expected to have the effect of, hindering, delaying or preventing
the consummation of the Restructuring Transactions.
 
34

--------------------------------------------------------------------------------

15.13.    Independent Due Diligence and Decision Making.  Each Consenting
Noteholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial, and other conditions, and prospects of the Company Parties.
 
15.14.    Enforceability of Agreement.  Each of the Parties to the extent
enforceable waives any right to assert that the notice or exercise of
termination rights under this Agreement is subject to the automatic stay
provisions of the Bankruptcy Code, and expressly stipulates and consents
hereunder to the prospective modification of the automatic stay provisions of
the Bankruptcy Code for purposes of exercising notice and termination rights
under this Agreement, to the extent the Bankruptcy Court determines that such
relief is required.
 
15.15.    Waiver.  If the Restructuring Transactions are not consummated, or if
this Agreement is terminated for any reason, the Parties fully reserve any and
all of their rights.  This Agreement is a part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto.  Nothing herein shall be deemed an admission of any kind.  Pursuant to
Federal Rule of Evidence 408 and any other applicable rules of evidence, this
Agreement and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement.
 
15.16.    Specific Performance.  It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.
 
15.17.    Several, Not Joint, Claims.  Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.
 
15.18.    Severability and Construction.  If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.
 
15.19.    Remedies Cumulative.  All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.
 
15.20.   Capacities of Consenting Noteholders.  Each Consenting Noteholder has
entered into this Agreement on account of all Senior Notes Claims that it holds
(directly or through discretionary accounts that it manages or advises) and,
except where otherwise specified in this Agreement, shall take or refrain from
taking all actions that it is obligated to take or refrain from taking under
this Agreement with respect to all such Senior Notes Claims.  Notwithstanding
anything to the contrary herein, nothing in this Agreement shall require or
prohibit any Consenting Noteholder from taking any action solely in its capacity
as a holder of any Claims or Interests other than Senior Notes Claims.
 
35

--------------------------------------------------------------------------------

15.21.    Relationship Among Consenting Noteholders and the Company Parties. 
None of the Consenting Noteholders shall have any fiduciary duty, any duty of
trust or confidence in any form, or other duties or responsibilities to each
other, any Consenting Noteholder, the Company Parties, or any of the Company
Parties’ creditors or other stakeholders, including any holders of Senior Notes
or Senior Notes Claims, and, other than as expressly set forth herein, there are
no commitments among or between the Consenting Noteholders.  It is understood
and agreed that any Consenting Noteholder may trade in any debt or equity
securities of the Company Parties without the consent of the Company Parties or
any other Consenting Noteholder, subject to applicable securities laws and this
Agreement, including Section 9 hereof.  No prior history, pattern or practice of
sharing confidences among or between any of the Consenting Noteholders and/or
the Company Parties shall in any way affect or negate this understanding and
agreement.  Nothing contained herein or in any other agreement referred to in
this Agreement, and no action taken by any Consenting Noteholder pursuant hereto
or thereto, shall be deemed to constitute the Consenting Noteholders as, and the
Debtors acknowledges that the Consenting Noteholders do not so constitute, a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Consenting Noteholders are in any way acting in
concert or as a group, including, without limitation, with respect to any
agreement, arrangement, or understanding with respect to acting together for the
purpose of acquiring, holding, voting, or disposing of any equity securities of
any Debtor or with respect to acting as a “group” within the meaning of Rule
13d-5 under the Securities Exchange Act of 1934, as amended. Each Consenting
Noteholder confirms that it has independently participated in the negotiation of
the transactions contemplated herein. Each Consenting Noteholder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement and it shall not be
necessary for any other Consenting Noteholder to be joined as an additional
party in any proceeding for such purpose. The use of a single agreement to
effectuate the transactions contemplated herein was solely in the control of the
Debtors, not the action or decision of any Consenting Noteholder, and was done
solely for the convenience of the Debtors and not because it was required or
requested to do so by any Consenting Noteholder.
 
15.22.   Email Consents.  Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.01, Section 14, or otherwise, including a written approval by the
Company Parties or the Required Consenting Noteholders, such written consent,
acceptance, approval, or waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic
mail) between each such counsel without representations or warranties of any
kind on behalf of such counsel.
 
15.24.    Survival.  Notwithstanding (a) any Transfer of any Senior Notes Claims
in accordance with Section 9 or (b) the termination of this Agreement in
accordance with its terms, the agreements and obligations of the Parties in
Section 13.05, Section 15, and the Confidentiality Agreements shall survive such
Transfer and/or termination and shall continue in full force and effect for the
benefit of the Parties in accordance with the terms hereof and thereof.
 
36

--------------------------------------------------------------------------------

15.25.    Publicity.  The Company Parties will submit to the Noteholder Groups
Counsels all press releases, public filings, or public announcements, in each
case, to be made by any of the Company Parties relating to this Agreement or the
transactions contemplated hereby and any amendments thereof in advance of
release and will consult with such counsel with respect to such communications. 
Except as required by law or regulation or by any governmental or regulatory
(including self-regulatory) authority, no Party or its advisors shall (a) use
the name of any Consenting Noteholder in any public manner (including in any
press release) or (b) disclose to any Person (including, for the avoidance of
doubt, any other Consenting Noteholder), other than legal, accounting, financial
and other advisors to the Company Parties, the principal amount or percentage of
Senior Notes Claims, in each case, without such Consenting Noteholder’s prior
written consent; provided, that (i) if such disclosure is required by law,
subpoena, or other legal process or regulation or by any governmental or
regulatory (including self-regulatory) authority, the disclosing Party shall
afford the relevant Consenting Noteholder a reasonable opportunity to review and
comment in advance of such disclosure if reasonably practicable and permitted by
applicable law and shall take all reasonable measures to limit such disclosure
to the extent permitted by applicable law and (ii) the foregoing shall not
prohibit the public disclosure, including in connection with the Chapter 11
Cases, of the aggregate percentage or aggregate principal amount of Claims held
by all the Consenting Noteholders collectively. Notwithstanding the foregoing,
(x) any Party hereto may disclose the identities of the Parties hereto in any
action to enforce this Agreement or in an action for damages as a result of any
breaches hereof and (y) any Party hereto may disclose, to the extent expressly
consented to in writing by a Consenting Noteholder, such Consenting Noteholder’s
identity and individual holdings.
 
[Remainder of Page Intentionally Left Blank]
 
37

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
 
COMPANY PARTIES
 
 
By:
/s/ Mark D. Nielsen
     
Name:  Mark D. Nielsen
 
Title:  Executive Vice President, Chief Legal Officer, and Chief Transaction
Officer
 




--------------------------------------------------------------------------------

[Consenting Noteholder Signature Pages]




--------------------------------------------------------------------------------

Schedule 7.02(i)
 
Specified Material Actions
 


1.
take any action or inaction that would result in a breach of the DIP Facility,
including any failure to comply with the DIP Budget after giving effect to any
variances and applicable cure provisions set forth in the DIP Budget or the DIP
Facility Documents;

 


2.
take, adopt, or implement a material change to any Company Party’s or any of its
subsidiaries’ sales strategy and/or other material operational changes with
respect to any Company Party or any of its subsidiaries;

 


3.
develop and adopt the Company Parties’ RDOF bidding framework and strategy (or
submission of any RDOF bid);

 


4.
select, retain, and/or appoint individuals to key management positions,
including entry into any employment agreements or incentive arrangements;

 


5.
take, adopt, or implement a material change in the relationship with, or
settlement with respect to, any material wholesale business counterparties of
any Company Party or any of its subsidiaries, including any material amendment
to a contract with respect to such counterparties;

 


6.
take, adopt, or implement any material action or position with respect to the
IRS, the PBGC or any labor union of any Company Party or any of its subsidiaries
other than in the ordinary course of business, including with respect to
negotiations with the IRS, the PBGC or any labor union that are inconsistent
with the Restructuring Term Sheet;

 


7.
(a) grant to any Service Provider any increase in base salary, wages, bonuses or
other incentive compensation, other than in the ordinary course of business in
connection with a new hire or promotion based on job performance and which, in
the case of increases granted in connection with a promotion based on job
performance, will not exceed $100,000 per individual and $1,000,000 in the
aggregate (excluding any applicable annual merit-based increases provided in the
ordinary course of business consistent with past practice), (b) grant to any
Service Provider any new, or increase any existing, change in control,
retention, severance or termination pay, (c) issue, deliver, sell, pledge,
encumber or grant any equity or equity-based awards to any Service Provider, (d)
fund any rabbi trust or similar arrangement or otherwise secure funding for any
Benefit Plan or Benefit Agreement, (e) effectuate any plant closing, relocation
of work, or mass layoff that would incur any liability or obligation under the
WARN Act, or (f) grant or forgive any loans to any Service Provider (other than
the grant of loans for travel and business expenses, in each case, in the
ordinary course of business consistent with past practice, and which will not
exceed $10,000 for any individual);

 

--------------------------------------------------------------------------------


8.
make any change in any method of financial accounting or financial accounting
practice, policy or procedure other than as may be appropriate to conform to
changes in United States generally accepted accounting principles in effect from
time to time (or any interpretation thereof) after the date hereof or as may be
required by changes in applicable Law after the date hereof;

 


9.
assign, sell, lease, license, dispose, cancel, abandon, grant rights to or fail
to renew, maintain or diligently pursue applications for, or defend, any rights
with respect to any of the following:  (i) patents and patent applications,
inventions, utility models and industrial designs, and all applications and
issuances therefor, together with all reissuances, divisions, renewals,
revisions, extensions, reexaminations, provisionals, continuations and
continuations-in-part with respect thereto; (ii) trademarks, trade names,
service marks, trade dress, taglines, social media identifiers and related
accounts, brand names, logos and corporate names, together with the goodwill
associated with any of the foregoing, and all applications, registrations and
renewals therefor; (iii) internet domain names and other computer identifiers;
(iv) copyrights, applications and registrations therefor; (v) software; (vi)
trade secrets, know-how, inventions, processes, procedures, databases,
confidential business information and other proprietary information and rights;
and (vii) all other intellectual property rights of any kind or nature;

 


10.
assign, transfer, lease, sub-lease, cancel, fail to renew or fail to extend any
material certificates, licenses, permits, authorizations and approvals of or
issued by any governmental authorities (including any certificates, licenses,
permits, authorizations and approvals of or issued by the FCC or any PUCs
(collectively, “Permits”)) or discontinue any service or operations that require
prior regulatory approval for discontinuance;

 


11.
compromise, settle or agree to settle any claim, suit, action, hearing,
litigation, administrative charge, investigation, arbitration or other material
proceeding (whether civil, criminal, administrative, or investigative) in a
manner which:  (i) constitute or result in injunctive relief or other
non-monetary relief that would impose any restriction on the operations of the
Company Parties or any of their subsidiaries (excluding any commitments in
routine regulatory and/or compliance filings that result in immaterial process
changes such as additional or modified ordinary course disclosure notices being
required to be sent to customers); (ii) constitute a criminal violation; or
(iii) result monetary liability in excess of $2,000,000, individually or in the
aggregate with any related claims;

 


12.
enter into, renew, or modify, amend or waive in any material respect any
material contract, in each case, other than in the ordinary course of business
consistent with past practice;

 

--------------------------------------------------------------------------------


13.
except for any actions related to any consolidated tax returns, the effect of
which is not material to the business of the Company Parties, (i) change any
material tax election, tax practice or procedure, or tax accounting method, (ii)
settle or compromise any material tax claim, audit or assessment, enter into any
closing agreement under section 7121 of the Internal Revenue Code of 1986, as
amended (or any similar provision of state, local or non-U.S. tax Law), (iii)
consent to an extension or waiver of the limitation period applicable to any
material tax claim or assessment (other than an ordinary course extension of
time to file tax returns), (iv) file any material amended tax return (other than
any tax returns with respect to sales tax or property tax amended in the
ordinary course of business), (v) initiate any material voluntary tax disclosure
or (vi) file or relinquish any claim for material tax refunds, in each to the
extent such action would reasonably increase the tax liabilities of the Company
Parties from and after the Plan Effective Date;

 


14.
enter into, or renew, any contract that restricts the ability of any Company
Party or any of its subsidiaries to compete with, or conduct, any business or
line of business in any geographic area, or that grants any counterparty any
exclusive right or right of first refusal; or

 


15.
agree, authorize or commit, whether in writing or otherwise, to do any of the
foregoing.

 

--------------------------------------------------------------------------------

EXHIBIT A
 
Frontier Communications Corporation Affiliate Entities
 
Citizens Capital Ventures Corp.
Citizens Directory Services Company L.L.C.
Citizens Louisiana Accounting Company
Citizens Newcom Company
Citizens Newtel, LLC
Citizens Pennsylvania Company LLC
Citizens SERP Administration Company
Citizens Telecom Services Company L.L.C.
Citizens Telecommunications Company of California Inc.
Citizens Telecommunications Company of Idaho
Citizens Telecommunications Company of Illinois
Citizens Telecommunications Company of Minnesota, LLC
Citizens Telecommunications Company of Montana
Citizens Telecommunications Company of Nebraska
Citizens Telecommunications Company of Nebraska LLC
Citizens Telecommunications Company of Nevada
Citizens Telecommunications Company of New York, Inc.
Citizens Telecommunications Company of Oregon
Citizens Telecommunications Company of Tennessee L.L.C.
Citizens Telecommunications Company of the White Mountains, Inc.
Citizens Telecommunications Company of Utah
Citizens Telecommunications Company of West Virginia
Citizens Utilities Capital L.P.
Citizens Utilities Rural Company, Inc.
Commonwealth Communication, LLC
Commonwealth Telephone Company LLC
Commonwealth Telephone Enterprises LLC
Commonwealth Telephone Management Services, Inc.
CTE Holdings, Inc.
CTE Services, Inc.
CTE Telecom, LLC
CTSI, LLC
CU Capital LLC
CU Wireless Company LLC
Electric Lightwave NY, LLC
Evans Telephone Holdings, Inc.
Fairmount Cellular LLC
Frontier ABC LLC
Frontier California Inc.
Frontier Communications - Midland, Inc.
Frontier Communications - Prairie, Inc.



--------------------------------------------------------------------------------

Frontier Communications - Schuyler, Inc.
Frontier Communications Corporate Services Inc.
Frontier Communications ILEC Holdings LLC
Frontier Communications Northwest Inc.
Frontier Communications of America, Inc.
Frontier Communications of Ausable Valley, Inc.
Frontier Communications of Breezewood, LLC
Frontier Communications of Canton, LLC
Frontier Communications of Delaware, Inc.
Frontier Communications of Depue, Inc.
Frontier Communications of Georgia LLC
Frontier Communications of Illinois, Inc.
Frontier Communications of Indiana, LLC
Frontier Communications of Iowa, LLC
Frontier Communications of Lakeside, Inc.
Frontier Communications of Lakewood, LLC
Frontier Communications of Michigan, Inc.
Frontier Communications of Minnesota, Inc.
Frontier Communications of Mississippi LLC
Frontier Communications of Mt. Pulaski, Inc.
Frontier Communications of New York, Inc.
Frontier Communications of Orion, Inc.
Frontier Communications of Oswayo River LLC
Frontier Communications of Pennsylvania, LLC
Frontier Communications of Rochester, Inc.
Frontier Communications of Seneca-Gorham, Inc.
Frontier Communications of Sylvan Lake, Inc.
Frontier Communications of the Carolinas LLC
Frontier Communications of the South, LLC
Frontier Communications of the Southwest Inc.
Frontier Communications of Thorntown, LLC
Frontier Communications of Virginia, Inc.
Frontier Communications of Wisconsin LLC
Frontier Communications Online and Long Distance Inc.
Frontier Communications Services Inc.
Frontier Directory Services Company, LLC
Frontier Florida LLC
Frontier Infoservices Inc.
Frontier Midstates Inc.
Frontier Mobile LLC
Frontier North Inc.
Frontier Security Company
Frontier Services Corp.
Frontier Southwest Incorporated
Frontier Subsidiary Telco LLC



--------------------------------------------------------------------------------

Frontier Techserv, Inc.
Frontier Telephone of Rochester, Inc.
Frontier Video Services Inc.
Frontier West Virginia Inc.
GVN Services
Navajo Communications Co., Inc.
N C C Systems, Inc.
Newco West Holdings LLC
Ogden Telephone Company
Phone Trends, Inc.
Rhinelander Telecommunications, LLC
Rib Lake Cellular for Wisconsin RSA #3, Inc.
Rib Lake Telecom, Inc.
SNET America, Inc.
TCI Technology & Equipment LLC
The Southern New England Telephone Company
Total Communications, Inc.



--------------------------------------------------------------------------------

Execution Version
 
EXHIBIT B
 
Restructuring Term Sheet



--------------------------------------------------------------------------------



Frontier Communications Corporation et al.
 
Restructuring Term Sheet
 
April 14, 2020
 

--------------------------------------------------------------------------------

 
THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY EXCHANGE OR PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH SECTION 4(A)(2) OF
THE SECURITIES ACT OF 1933 AND/OR SECTION 1145 OF THE BANKRUPTCY CODE AND
APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE
STATUTES, RULES, AND LAWS.
 
THIS TERM SHEET DOES NOT ADDRESS ALL MATERIAL TERMS THAT WOULD BE REQUIRED IN
CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ANY AGREEMENT IS SUBJECT TO THE
EXECUTION OF DEFINITIVE DOCUMENTATION CONSISTENT WITH THIS TERM SHEET AND
OTHERWISE REASONABLY ACCEPTABLE TO THE REQUIRED CONSENTING NOTEHOLDERS AND THE
COMPANY PARTIES (EACH AS DEFINED HEREIN) IN THE MANNER SET FORTH IN THE RSA. 
THIS TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY
AND IS SUBJECT TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR
APPLICABLE STATE AND FEDERAL STATUTES, RULES, AND LAWS.  THIS TERM SHEET AND THE
INFORMATION CONTAINED HEREIN ARE STRICTLY CONFIDENTIAL AND SHALL NOT BE SHARED
WITH ANY OTHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY PARTIES
AND THE REQUIRED CONSENTING NOTEHOLDERS.
 
This Term Sheet (including the annexes attached hereto, this “Term Sheet”) sets
forth the principal terms of a financial restructuring (the “Restructuring”) of
the existing debt of, existing equity interests in, and certain other
obligations of Frontier Communications Corporation (“Frontier”) and certain of
its direct and indirect subsidiaries1 (collectively with Frontier, the “Company
Parties” or “Debtors”), through a pre-negotiated plan of reorganization (the
“Plan”) to be filed by the Company Parties after commencing cases (the “Chapter
11 Cases”) in the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”).2  Following the occurrence of the Plan
effective date (the “Plan Effective Date”), Frontier (or an entity formed to
indirectly acquire substantially all of the assets and/or stock of the Debtors
as may be contemplated by the Restructuring) shall be referred to herein as
“Reorganized Frontier”.  This Term Sheet is for discussion purposes only, and is
non-binding, and is not an express or implied offer with regard to the
transactions described herein, and does not include all of the terms or
conditions relating to such transactions.  Without limiting the generality of
the foregoing, the terms contained herein are subject to, among other things,
completion of due diligence and requisite internal approvals.  Any agreements
with respect to the matters discussed herein shall be subject in all respects to
the negotiation and execution of definitive documentation, including, without
limitation, a restructuring support agreement (the “RSA”) among the Debtors and
certain holders of unsecured notes (the “Consenting Noteholders”) issued by
Frontier (the “Senior Notes”) including members of the (a) ad hoc group
represented by Milbank LLP and Houlihan Lokey Capital, Inc. and (b) ad hoc group
represented by Akin Gump Strauss Hauer & Feld LLP and Ducera Partners LLC ((a)
and (b), the “Noteholder Committees”).  Nothing herein shall constitute or be
construed as an admission of any fact or liability, and each statement contained
herein is made without prejudice, solely for settlement purposes.


--------------------------------------------------------------------------------




1
Applicable Debtors to be mutually agreed by Frontier and the Required Consenting
Noteholders.

 

2
Capitalized terms used but not otherwise defined or referenced herein shall have
the meanings ascribed to such terms as set forth in the RSA.

 
- 1 -

--------------------------------------------------------------------------------

OVERVIEW
Implementation
No earlier than April 12, 2020 and no later than April 15, 2020, the Debtors
will have commenced the Chapter 11 Cases.  Subject to the terms and conditions
of the RSA (which shall include additional milestones, consent rights, and
conditions not set forth in this Term Sheet), the Restructuring will be
structured, implemented, and accomplished through the Plan and other definitive
documentation to be consistent with this Term Sheet and otherwise reasonably
acceptable to the Company Parties and the Required Consenting Noteholders3;
provided, however, that the Company Parties and Required Consenting Noteholders
agree that the Company Parties shall not be required to file a motion to assume
for the RSA to be effectuated on or after the commencement of the Chapter 11
Cases.  No later than 120 calendar days after the Petition Date, the Company
Parties shall obtain confirmation of the Plan, which shall, for the avoidance of
doubt, be on terms consistent with the RSA and this Term Sheet.
Required Support
The effectiveness of the RSA shall occur upon execution of the RSA by the
following parties (such date, the “RSA Effective Date”):


•   holders of at least sixty-six and two-thirds (66.67) percent of the
aggregate outstanding principal amount of Senior Notes; and


•    the Company Parties.
TREATMENT OF CLAIMS AND INTERESTS4
Revolving Credit Facility5
To the extent not already satisfied in full during the Chapter 11 Cases from the
proceeds of the DIP Facility (as defined herein), paid in full on the Plan
Effective Date.


•  To receive cash interest at non-default rate during the Chapter 11 Cases
until repayment of the Revolving Credit Facility (as applicable).


--------------------------------------------------------------------------------


3
“Required Consenting Noteholders” means, as of the relevant date, the Consenting
Noteholders holding greater than 50.1% of the aggregate outstanding principal
amount of Senior Notes that are subject to the RSA.



4
Wherever more than one potential treatment for a class of claims is contemplated
(e.g., Revolving Credit Facility, 1L Term Loan, 1L Notes, 2L Notes), the
Debtors’ election of specific treatment for claims (including any election to
satisfy such claims prior to the Plan Effective Date) to be subject to the
reasonable consent of the Required Consenting Noteholders.  Any adequate
protection to be consistent with this Term Sheet and otherwise reasonable and
customary and subject to the reasonable consent of the Required Consenting
Noteholders.



For the avoidance of doubt, in the event that treatment of a class of claims
contemplates payment of cash interest at the non‑default rate during the Chapter
11 Cases until repayment thereunder and/or no make whole, and the Company
Parties are subject to litigation, threatened litigation, or otherwise as a
result of such treatment, the RSA may not be terminated with respect to the
Company Parties by the Required Consenting Noteholders on account of such
litigation, threatened litigation, or otherwise; provided, that the RSA may be
terminated with respect to the Company Parties by the Required Consenting
Noteholders if the Company Parties (a) take any position in any such litigation,
threatened litigation, or other dispute that is materially inconsistent with
this Term Sheet or (b) enter into any settlement of any such litigation,
threatened litigation, or other dispute that is not reasonably acceptable to the
Required Consenting Noteholders.


Further, for the avoidance of doubt, although the RSA will require the
Consenting Noteholders to support the treatments specified herein (including
voting for the Plan when properly solicited) in their capacities as holders of
Senior Notes, nothing shall preclude a Consenting Noteholder from asserting any
rights in its capacity as a holder of other claims against or interests in the
Company Parties.


5
If, prior to the commencement of the Chapter 11 Cases, the Company Parties agree
to a proposed treatment for the holders of Revolving Credit Facility Claims that
differs from the treatment stated in this Term Sheet, any Consenting Noteholder
that objects to such treatment shall have the right, within 24 hours of notice
by the professionals representing the Company Parties to the professionals
representing the Noteholder Committees, to withdraw its executed signature page
to the RSA.



- 2 -

--------------------------------------------------------------------------------

1L Term Loan6
To the extent not already satisfied in full during the Chapter 11 Cases from the
proceeds of the DIP Facility, paid in full on the Plan Effective Date or, solely
in the event the Company Parties cannot procure financing on terms acceptable to
the Company Parties and the Required Consenting Noteholders to repay the 1L Term
Loan in full, reinstated pursuant to section 1124 of the Bankruptcy Code on the
Plan Effective Date.


•    To receive cash interest at non-default rate during the Chapter 11 Cases
until repayment or reinstatement of the 1L Term Loan (as applicable); no make
whole.
1L Notes7
To the extent not already satisfied in full during the Chapter 11 Cases from the
proceeds of the DIP Facility, paid in full on the Plan Effective Date or, solely
in the event the Company Parties cannot procure financing on terms acceptable to
the Company Parties and the Required Consenting Noteholders to repay the 1L
Notes in full, reinstated pursuant to section 1124 of the Bankruptcy Code on the
Plan Effective Date.


•    To receive cash interest at non-default rate during the Chapter 11 Cases
until repayment or reinstatement of the 1L Notes (as applicable); no make whole.
2L Notes
To the extent not already satisfied in full during the Chapter 11 Cases from the
proceeds of the DIP Facility, paid in full on the Plan Effective Date or, solely
in the event the Company Parties cannot procure financing on terms acceptable to
the Company Parties and the Required Consenting Noteholders to repay the 2L
Notes in full, reinstated pursuant to section 1124 of the Bankruptcy Code on the
Plan Effective Date.


•    The Company Parties and the Required Consenting Noteholders shall mutually
agree to one of the following forms of treatment:


o     to receive cash interest at non-default rate during the Chapter 11 Cases
until repayment or reinstatement of the 2L Notes (as applicable); no make whole;
or


o    no cash interest payments during the Chapter 11 Cases; to receive accrued
non-default rate interest on the Plan Effective Date; no make whole.


--------------------------------------------------------------------------------


6
If, prior to the commencement of the Chapter 11 Cases, the Company Parties agree
to a proposed treatment for the holders of 1L Term Loan Claims that differs from
the treatment stated in this Term Sheet, any Consenting Noteholder that objects
to such treatment shall have the right, within 24 hours of notice by the
professionals representing the Company Parties to the professionals representing
the Noteholder Committees, to withdraw its executed signature page to the RSA.



7
If, prior to the commencement of the Chapter 11 Cases, the Company Parties agree
to a proposed treatment for the holders of 1L Notes Claims that differs from the
treatment stated in this Term Sheet, any Consenting Noteholder that objects to
such treatment shall have the right, within 24 hours of notice by the
professionals representing the Company Parties to the professionals representing
the Noteholder Committees, to withdraw its executed signature page to the RSA.



- 3 -

--------------------------------------------------------------------------------

Senior Notes8
On or as soon as reasonably practicable following the Plan Effective Date, each
holder of Senior Notes will receive its pro rata share of:
•   100% of the common equity of Reorganized Frontier (the “New Common Stock”),
subject to dilution by the Management Incentive Plan (as defined below);


•    The Takeback Debt (as defined below); and


•    Any Surplus Cash remaining after payments of the Incremental Payments as
contemplated hereunder.9
Subsidiary Secured Notes
Reinstated pursuant to section 1124 of the Bankruptcy Code on or as soon as
reasonably practicable following the Plan Effective Date.
•    To receive cash interest at non-default rate during the Chapter 11 Cases.
Subsidiary Unsecured Notes
Reinstated pursuant to section 1124 of the Bankruptcy Code on or as soon as
reasonably practicable following the Plan Effective Date.
•    To receive cash interest at non-default rate during the Chapter 11 Cases.
Trade Claims/Other Unsecured Claims (other than Parent Litigation Claims)
To the extent not already satisfied during the Chapter 11 Cases, on or as soon
as reasonably practicable following the Plan Effective Date, each holder of a
Trade Claim or other unsecured claim (other than Parent Litigation Claims), if
applicable, that is not a Senior Notes Claim or Subsidiary Unsecured Notes Claim
will receive:
•    payment in full in cash;


•    reinstatement pursuant to section 1124 of the Bankruptcy Code; or


•    such other treatment rendering such Trade Claim/Other Unsecured Claim
unimpaired, in each case set forth above, as reasonably acceptable to the
Company Parties and the Required Consenting Noteholders.




--------------------------------------------------------------------------------


8
Confirmation order to provide that, for determining distributions of New Common
Stock, Takeback Debt, and Surplus Cash, the allowed amount of Senior Notes
Claims shall be reduced on a dollar-for-dollar basis by the amount of
Incremental Payments that are to be made on account of each series of Senior
Notes on the Plan Effective Date.



9
“Surplus Cash” means the amount of unrestricted balance sheet cash in excess of
$150 million on the Plan Effective Date as projected 30 days prior to the
anticipated Plan Effective Date (in each case, estimated and calculated in a
manner reasonably acceptable to the Company Parties and the Required Consenting
Noteholders, including in respect of available net after-tax cash proceeds from
the PNW Sale (as defined below) and less any deferred pension contribution
payments, and any interest associated therewith, of the Company Parties under
the CARES Act or applicable IRS/PBGC waiver, potential costs related to
regulatory settlements, and other restructuring related payments due on the Plan
Effective Date, including any required repayments of debt and the Incremental
Payments (as defined below)); provided, the Company Parties shall use
commercially reasonable best efforts to raise an $850 million Exit Facility
(including seeking proposals from Consenting Noteholders), to be comprised of a
revolving credit facility and/or other funded instrument, with any such proceeds
expressly excluded from Surplus Cash; provided, further, that to the extent the
Exit Facility commitment is below $850 million, the amount of Surplus Cash shall
be reduced in an amount equal to the difference between $850 million and the
actual Exit Facility commitment.  Further, for the avoidance of doubt, the Exit
Facilities (as defined herein) shall remain undrawn as of the Plan Effective
Date (excluding any required LCs).



- 4 -

--------------------------------------------------------------------------------

Parent Litigation Claims
Unimpaired, provided that litigation-related claims against Frontier that would
be subject to the automatic stay (except those subject to the police and
regulatory exception) (the “Parent Litigation Claims”) will be allowed in an
amount that does not exceed existing insurance coverage plus $25 million.  In
the event the foregoing condition is not satisfied, treatment of Parent
Litigation Claims to be acceptable to the Company Parties and the Required
Consenting Noteholders.  During the Chapter 11 Cases, the Required Consenting
Noteholders shall have consultation rights with respect to the settlement,
disposition, and/or resolution of any material Parent Litigation Claims.  For
the avoidance of doubt, the Parent Litigation Claims shall not include any
litigation-related claims against any of Frontier’s direct or indirect
subsidiaries.
Administrative, Priority Tax, Other Priority Claims, or Other Secured Claims
On or as soon as reasonably practicable following the Plan Effective Date, each
holder of an Administrative, Priority Tax, Other Priority, or Other Secured
Claim will receive:
•    payment in full in cash;


•    reinstatement pursuant to section 1124 of the Bankruptcy Code;


•   delivery of the collateral securing any such secured claim and payment of
any interest required under section 506(b) of the Bankruptcy Code; or


•  such other treatment rendering such Administrative, Priority Tax, Other
Priority, or Other Secured Claim unimpaired.
Intercompany Claims
On the Plan Effective Date, all Intercompany Claims shall be, at the option of
Reorganized Frontier, either (a) reinstated or (b) cancelled without any
distribution on account of such interests.
Existing Equity Interests in Frontier
No recovery.
OTHER KEY TERMS
Incremental Payments
Subject to the occurrence of the RSA Effective Date and acceptance of the Plan
by the Senior Notes class, Frontier will make a cash payment on the Plan
Effective Date (to the extent of available Excess Cash10) to each holder of
Senior Notes (the “Incremental Payments”).  The Incremental Payments allocable
to each holder of each series of Senior Notes shall be based on each such
series’s pro rata share of the Incremental Payment Amount (as defined below).


“Incremental Payment Amount” means, with respect to each series of Senior Notes,
(a) if the amount of Excess Cash is equal to or greater than the sum of all
Series Accrued Amounts, the Series Accrued Amount for such series, (b) if the
amount of Excess Cash is less than the sum of all Series Accrued Amounts but
greater than zero, an amount equal to Excess Cash multiplied by the Series
Ratable Share for such series, or (c) if Excess Cash is zero, zero.


“Series Accrued Amount” means, with respect to any series of Senior Notes, the
Series Accrued Amount specified on Annex 2 with respect to such series of Senior
Notes.


“Series Ratable Share” means, with respect to any series of Senior Notes, the
Series Ratable Share specified on Annex 2 with respect to such series of Senior
Notes.


Payment of the Incremental Payments shall be made to every holder of each series
of Senior Notes in respect of the portion of the Series Accrued Amounts related
to such holder’s holdings in such series of Senior Notes.  For the avoidance of
doubt, for purposes of determining distributions of New Common Stock, Takeback
Debt, and Surplus Cash, the allowed amount of Senior Notes Claims shall be
reduced on a dollar-for-dollar basis by the amount of Incremental Payments that
are to be made on the Plan Effective Date.


--------------------------------------------------------------------------------



10
“Excess Cash” means the amount of unrestricted balance sheet cash in excess of
$150 million on the Plan Effective Date as projected 30 days prior to the
anticipated Plan Effective Date (in each case, estimated and calculated in a
manner reasonably acceptable to the Company Parties and the Required Consenting
Noteholders, including in respect of available net after-tax cash proceeds from
the PNW Sale (as defined below) and less any deferred pension contribution
payments, and any interest associated therewith, of the Company Parties under
the CARES Act or applicable IRS/PBGC waiver, potential costs related to
regulatory settlements, and other restructuring related payments due on the Plan
Effective Date, including any required repayments of debt but excluding the
Incremental Payments).  For the avoidance of doubt, any Incremental Payments
will be made from Excess Cash first prior to the determination of, and
distribution of, any Surplus Cash.  Further, for the avoidance of doubt, the
Exit Facilities shall remain undrawn as of the Plan Effective Date (excluding
any required LCs).



- 5 -

--------------------------------------------------------------------------------

DIP Facility
The Debtors will use commercially reasonable best efforts to obtain commitments
on the best available terms for a superpriority secured debtor-in-possession
financing facility, with an option for conversion into an Exit Facility (as
defined below) on the Plan Effective Date, on terms and conditions (including as
to principal amount), in each case, reasonably acceptable to the Company Parties
and reasonably acceptable to the Required Consenting Noteholders.  The proceeds
of all or a portion of the DIP Facility may be used to repay some or all of the
Debtors’ existing secured debt (i.e., the Revolving Credit Facility, the 1L Term
Loan, the 1L Notes, and the 2L Notes).  To the extent not converted into an Exit
Facility, DIP Claims will be paid in cash on the Plan Effective Date.
Exit Facilities
The Debtors will use commercially reasonable best efforts to obtain commitments
on the best available terms for one or more third-party debt facilities to be
entered into on the Plan Effective Date (the “Exit Facilities”).  The Exit
Facilities shall be in an amount reasonably sufficient to facilitate Plan
distributions and ensure incremental liquidity on the Plan Effective Date, and
will otherwise be on terms and conditions (including as to amount) reasonably
acceptable to the Debtors and reasonably acceptable to the Required Consenting
Noteholders.


The Exit Facilities shall remain undrawn as of the Plan Effective Date
(excluding any required LCs).
Takeback Debt
One or more of the reorganized Debtors will issue takeback debt (the “Takeback
Debt”), solely for the purpose of distribution to each holder of Senior Notes
pursuant to the Plan.  Unless otherwise agreed to by the Company Parties and the
Required Consenting Noteholders, the terms of such Takeback Debt shall include:


•    Principal amount:  $750 million, subject to downward adjustment by
Consenting Noteholders holding at least 66 2/3% of the aggregate outstanding
principal amount of Senior Notes that are subject to the RSA (the “Determining
Noteholders”), with such determination to be made no later than 30 days before
the occurrence of the Plan Effective Date.


•    Interest rate:  (i) no more than 250 basis points higher than the interest
rate of the next most junior secured debt facility to be entered into on the
Plan Effective Date if the Takeback Debt is secured on a third lien basis or
(ii) no more than 350 basis points higher than the interest rate of the most
junior secured debt facility to be entered into on the Plan Effective Date if
the Takeback Debt is unsecured.



- 6 -

--------------------------------------------------------------------------------

 
•    Maturity:  No less than one year outside of the longest-dated debt facility
to be entered into on the Plan Effective Date, subject to an outside maturity
date of 8 years from the Plan Effective Date.


•    Security:  (i) to the extent the 2L Notes are reinstated under the Plan,
the Takeback Debt will be third lien debt, or (ii) to the extent the 2L Notes
are paid in full in cash during the pendency of the Chapter 11 Cases or under
the Plan, the Company Parties and the Required Consenting Noteholders will agree
on whether the Takeback Debt will be secured or unsecured within 3 business days
of the Debtors’ delivery to the Consenting Noteholders of a term sheet for
financing to repay the 2L Notes that contains terms and conditions reasonably
acceptable to the Company Parties and the Required Consenting Noteholders;
provided that such agreement will be binding in the event the 2L Notes are
refinanced on substantially similar terms; provided, further, that in the event
the Takeback Debt is third lien debt, a standard intercreditor agreement shall
be executed and delivered by the relevant parties in conjunction with the
execution and delivery of any third-lien debt documents.  For the avoidance of
doubt, the Debtors will exercise commercially reasonable best efforts to obtain
financing to repay the 2L Notes on terms and conditions reasonably acceptable to
the Company Parties and the Required Consenting Noteholders.


•    Additional Terms:


o     All other terms including, without limitation, covenants and governance,
shall be reasonably acceptable to the Company Parties and the Required
Consenting Noteholders; provided that in no event shall such terms be more
restrictive than those in the indenture for the 2L Notes.


o    Any terms may be modified subject to consent by the Company Parties and the
Required Consenting Noteholders; provided, that as noted above, downward
adjustment of principal amount shall require consent of the Company Parties and
the Determining Noteholders.


o    The Takeback Debt may be replaced with cash proceeds of third-party market
financing that becomes available prior to the Plan Effective Date; provided that
the third-party market financing shall contain terms no worse than those
contemplated for the Takeback Debt.
Pension/OPEB
The Company Parties and the Consenting Noteholders shall confer regarding
potential cost savings and concessions under the Company Parties’ pension/OPEB
plans and determine in good faith whether to pursue further concessions;
provided, that from and after the RSA Effective Date, the Finance Committee of
the Board, in consultation with the Required Consenting Noteholders, shall be
charged with overseeing and making decisions on behalf of the Company Parties
with respect to any negotiations regarding the “freeze” of the Company Parties’
pension/OPEB plans.



- 7 -

--------------------------------------------------------------------------------

Business Plan
The Restructuring contemplates the development and implementation of a business
plan for Reorganized Frontier that is consistent with this Term Sheet and
otherwise acceptable to the Company Parties and reasonably acceptable to the
Required Consenting Noteholders.


The Debtors shall solicit a Disclosure Statement containing go-forward financial
projections for: (a) the Debtors’ “base case” business plan; (b) the Debtors’
“reinvestment” sensitivity case; and (c) an alternative “reinvestment”
sensitivity case that will be delivered to the Consenting Noteholders by the RSA
Effective Date.  The contents of the Disclosure Statement shall provide
appropriate disclosures regarding the preparatory work for each business plan
and scenario and otherwise be reasonably acceptable to the Required Consenting
Noteholders; provided, that the Debtors shall bear no obligation to attest to
the Debtors’ management team’s view of reasonableness for either sensitivity
case if sufficient preparatory work has not been conducted as of the date on
which the Disclosure Statement is filed.


The analyses contained in the Debtors’ “reinvestment” sensitivity case shall be
premised on the following:


•    Material de-leveraging of the balance sheet;


•    Modernization of network, systems and operations, and improved quality of
service for consumer, commercial and wholesale customers;


•    Reinvestment of capital into fiber expansion and FTTx upgrades with IRR
profiles that are viewed as acceptable to Company Parties; and


•    Opportunistic participation in next generation of government subsidies for
rural broadband (“RDOF” program).


The Debtors will use commercially reasonable efforts to provide a detailed
report within 120 days of the RSA Effective Date on the following:


•    Specific initiatives for modernization and improved quality of service; and


•    A plan for participation in the upcoming RDOF auction including the
following:


o     technology plan;


o     building strategy to maximize success at the accretive returns; and


o     assessment of potential sensitivities around different return requirement
thresholds.



- 8 -

--------------------------------------------------------------------------------

 
The Debtors will use commercially reasonable efforts to provide by January 31,
2021 the following:


•   New budgetary plan, which shall be developed in consideration of the
foregoing materials, including, but not limited to, as appropriate, information
derived from results of upcoming RDOF auction and concepts of investment
underlying Virtual Separation (as defined below); and


•    Capital spending into fiber expansion and FTTx upgrades within the network.


The Debtors will use commercially reasonable best efforts to provide a detailed
report by no later than the Plan Effective Date detailing analysis and
development of the following:


•    a virtual separation under the same ownership structure of select state
operations where the reorganized Debtors will conduct fiber deployments
(“InvestCo”) from those state operations where the reorganized Debtors will
perform broadband upgrades and operational improvements (“ImproveCo”), with such
allocation of state operations to be reasonably acceptable to the Company
Parties and the Required Consenting Noteholders (the “Virtual Separation”), such
that the Reorganized Frontier Board (as defined below) may, at its
determination, adopt and implement the Virtual Separation at any time on or
after the Plan Effective Date; and


•    an internal revenue and cost sharing model based around the Virtual
Separation.11


The Debtors will use commercially reasonable efforts to deliver by no later than
the applicable date specified below, on a one-time basis, based on available
analytics, each of the following:


•    no later than 3 business days after the RSA Effective Date, the Debtors’
“base case” business plan; and


•    no later than 10 business days after the RSA Effective Date, (a) the
Debtors’ “reinvestment” sensitivity case and (b) an alternative “reinvestment”
sensitivity case for the reorganized Debtors in a form consistent with the
analysis underlying the Virtual Separation, and otherwise reasonably acceptable
to the Required Consenting Noteholders; provided, however, the Company Parties
shall not be bound by how the ImproveCo and InvestCo clusters are defined in
these cases, as all parties recognize that the composition of these clusters may
change from time to time as part of the Virtual Separation evaluation process.


Notwithstanding anything to the contrary herein, any materials that constitute
material, non-public information shall only be delivered to the Consenting
Noteholders’ advisors and the Company Parties will not have an obligation to
disclose any such materials to any Consenting Noteholders unless the Company
Parties and such Consenting Noteholders have entered into a mutually acceptable
confidentiality agreement with respect to such information.


--------------------------------------------------------------------------------


11
Within 14 days after the RSA Effective Date, the advisors to the Company Parties
will provide to the advisors to the Consenting Noteholders (on a professionals’
eyes only basis) a detailed timeline with respect to the Virtual Separation and
will provide updates to the advisors to the Consenting Noteholders (on a
professionals’ eyes only basis) not less frequently than monthly as to progress
with respect to the Company Parties’ efforts in connection therewith.



- 9 -

--------------------------------------------------------------------------------

Pre-Effective Date Implementation
Upon the RSA Effective Date, the finance committee of Frontier’s Board (the
“Finance Committee”) will oversee certain initiatives and decisions during the
period from the RSA Effective Date until the Plan Effective Date, including the
following:


•    Management evaluation and selection process for the reorganized Debtors
with respect to certain key management positions.


•   Evaluation and oversight of any material asset sale proposals and
implementation of any asset sales, if any (including selection of the M&A
financial advisor with respect thereto, if applicable).


•    Material strategic decisions relating to the restructuring.


•    The Debtors’ use of commercially reasonable best efforts to analyze and
develop a detailed report regarding Virtual Separation by no later than the Plan
Effective Date in accordance with this Term Sheet.


Upon the RSA Effective Date, and until the earlier of (a) the Plan Effective
Date and (b) the date on which the RSA is terminated in accordance with its
terms, the Consenting Noteholders shall be entitled to designate two observers
to Frontier’s Board (and the Finance Committee) that are reasonably acceptable
to Frontier’s Board (who shall be “independent” within the meaning of the rules
of any stock exchange on which the shares of Frontier are listed (or if not so
listed, would qualify under the rules of the New York Stock Exchange)): one
observer to be appointed by the Consenting Noteholders represented by Akin Gump
Strauss Hauer & Feld LLP and Ducera Partners LLC and one observer to be
appointed by the Consenting Noteholders represented by Milbank LLP and Houlihan
Lokey Capital, Inc.


Such board observer rights shall permit the observers’ active and regular
participation in Board (and Finance Committee) discussions and deliberations;
provided, that, any such participation shall be subject to agreements reasonably
acceptable to the Company Parties and the Required Consenting Noteholders that
preserve confidentiality and privilege of such discussions and deliberations. 
Each observer shall be paid a reasonable and customary fee and reimbursed for
all reasonable out-of-pocket expenses.


The Company Parties shall consult with the Consenting Noteholders with respect
to certain Specified Material Actions.12  The Company Parties shall not take
action with respect to the Specified Material Actions absent reasonable consent
from the Required Consenting Noteholders.


Promptly following the RSA Effective Date, the Finance Committee, together with
one designee to be appointed by the Consenting Noteholders represented by Akin
Gump Strauss Hauer & Feld LLP and Ducera Partners LLC and one designee to be
appointed by the Consenting Noteholders represented by Milbank LLP and Houlihan
Lokey Capital, Inc. (such designees, the “Management Selection Designees”) shall
commence and oversee a management selection process for the reorganized Debtors
with respect to certain key management positions.  The identity and compensation
of any person that is proposed to be retained for, appointed to or hired for a
key management position (effective either before or upon the Plan Effective
Date), including any person occupying a management role on or after the RSA
Effective Date, but before the Plan Effective Date who is proposed to retain
such position or be appointed to a different senior management position shall be
reasonably acceptable to the Management Selection Designees and reasonably
acceptable to the Required Consenting Noteholders.


--------------------------------------------------------------------------------



12
“Specified Material Actions” to be mutually agreed by Frontier and the Required
Consenting Noteholders prior to the RSA Effective Date.



- 10 -

--------------------------------------------------------------------------------

New Board of Directors
The board of directors of Reorganized Frontier (the “Reorganized Frontier
Board”) shall consist of directors, the number and identities of which shall be
determined by the Required Consenting Noteholders.
Key Employee Incentive / Retention Plans
During the Chapter 11 Cases, the Debtors shall implement a key employee
incentive plan and key employee retention plan for certain employees, in
amounts, allocations, and subject to customary terms, conditions, documentation
and metrics, in each case, that are reasonably acceptable to the Required
Consenting Noteholders.
Management Incentive Plan
On the Plan Effective Date, the reorganized Debtors will reserve a pool of 6%
(on a fully diluted basis) of the New Common Stock (the “Management Incentive
Plan Pool”) for a post-emergence management incentive plan for management
employees of the reorganized Debtors, which will contain terms and conditions
(including, without limitation, with respect to participants, form, allocation,
structure, duration and timing and extent of issuance and vesting), in each
case, as determined at the discretion of the Reorganized Frontier Board after
the Plan Effective Date; provided, that up to 50% of the Management Incentive
Plan Pool may be allocated prior to the Plan Effective Date as emergence grants
(“Emergence Awards”) to individuals selected to serve in key senior management
positions after the Plan Effective Date (as and when such individuals are
selected as contemplated by and subject to the consent rights specified in this
Term Sheet); provided, further, that the Emergence Awards will have terms and
conditions (including, without limitation, with respect to form, allocation,
structure, duration, timing and extent of issuance and vesting) that are
acceptable to the Debtors and the Required Consenting Noteholders.  For the
avoidance of doubt, the Debtors and the Required Consenting Noteholders shall
work jointly in good faith to effectuate the intent of the foregoing.
Asset Sales
The Debtors shall use commercially reasonable efforts to evaluate potential
sales of assets during the Chapter 11 Cases (in certain specified markets and
other markets as may be identified) and, as appropriate, prepare for and
commence a marketing process for and, if applicable and approved by the Required
Consenting Noteholders, consummate such potential sales of assets.


The Finance Committee shall oversee any such asset sale process.


Any material asset sales to be subject to monitoring by and reasonable consent
of the Required Consenting Noteholders, including with respect to any such sale
process.
PNW Sale
The Debtors will promptly file a motion after the Petition Date to assume the
Purchase Agreement, dated as of May 28, 2019, among Frontier, Frontier
Communications ILEC Holdings LLC, and Northwest Fiber, LLC, as amended, amended
and restated, or otherwise modified from time to time, and close the sale (the
“PNW Sale”) as soon as reasonably practicable.  Any extension or material
amendment of the Purchase Agreement shall be on terms reasonably acceptable to
the Required Consenting Noteholders.



- 11 -

--------------------------------------------------------------------------------

Noteholder Reporting
The Debtors shall make certain additional reporting (including key performance
indicators to be agreed) available to Noteholders during the course of the
Chapter 11 Cases pursuant to mutually agreed upon procedures.
Structure/Tax
The Debtors and the Consenting Noteholders will cooperate in good faith to
structure the Restructuring as a “Bruno’s transaction” pursuant to which
Frontier sells substantially all the assets and/or stock of the Debtors in a
taxable transaction to an indirect subsidiary of Reorganized Frontier; provided,
however, that if the Debtors and the Required Consenting Noteholders determine
that an alternative structure would be more value maximizing than such a
“Bruno’s transaction,” then the Debtors and the Required Consenting Noteholders
will cooperate in good faith to implement such alternative structure in the
Restructuring.  The Debtors shall use commercially reasonable efforts to analyze
additional asset-level information and, as appropriate, evaluate potential
alternative value-maximizing structures, including REIT structures.
Regulatory
The Debtors will use commercially reasonable efforts to, (i) as soon as
reasonably practicable, commence any required regulatory approval processes,
(ii) evaluate the path to approval by jurisdiction including a cost/benefit
analysis of any conditions of approval, (iii) secure approval from the FCC,
PUCs, and other applicable regulatory bodies, and (iv) provide progress reports
to the Required Consenting Noteholders’ advisors with respect to regulatory
approval processes.
Reorganized Frontier New Common Stock
As determined by the Required Consenting Noteholders and the Debtors prior to
the Plan Effective Date, upon emergence from the Chapter 11 Cases, the New
Common Stock may be listed on a recognized U.S. stock exchange.  In the event
the Required Consenting Noteholders and the Debtors determine that the New
Common Stock should be listed on a recognized U.S. stock exchange, Reorganized
Frontier shall use commercially reasonable efforts to have the New Common Stock
listed on a recognized U.S. stock exchange as promptly as reasonably practicable
on or after the Plan Effective Date, and prior to any such listing to use
commercially reasonable efforts to qualify its shares for trading in the pink
sheets.
MISCELLANEOUS PROVISIONS
Conditions Precedent to Consummation of the Restructuring
The occurrence of the Plan Effective Date shall be subject to the following
conditions precedent:
•   The Bankruptcy Court shall have entered the order confirming the Plan (the
“Confirmation Order”), and such Confirmation Order shall be a Final Order and in
full force and effect;


•    Reorganized Frontier’s New Common Stock shall have been issued;


•    The Plan Supplement, including any amendments, modifications, or
supplements to the documents, schedules, or exhibits included therein shall have
been filed with the Bankruptcy Court;


•    Any and all requisite regulatory approvals, and any other authorizations,
consents, rulings, or documents required to implement and effectuate the Plan
shall have been obtained;


•    Payment of all professional fees and other amounts contemplated to be paid
under the RSA and the Plan;


•   The Debtors shall have used commercially reasonable best efforts to analyze
and develop a detailed report regarding Virtual Separation; and


•    Such other conditions as mutually agreed by the Company Parties and the
Required Consenting Noteholders.



- 12 -

--------------------------------------------------------------------------------

Releases and Exculpation
The releases to be included in the Plan will be consistent with those set forth
in Annex 1 to this Term Sheet.13
Fiduciary Out
Notwithstanding anything to the contrary herein, nothing in this Term Sheet or
any of the Definitive Documents shall require the Company Parties, nor any of
the Company Parties’ directors, managers, or officers, to take or refrain from
taking any action to the extent such person or persons determines based on
advice of counsel that taking such action, or refraining from taking such
action, as applicable, would be inconsistent with applicable law or its
fiduciary obligations under applicable law; provided, that the Company Parties
shall be required to notify the Consenting Noteholders promptly in the event of
any such determination, in which case the Consenting Noteholders will have a
termination right.


The Definitive Documents shall provide that such agreements or undertakings, as
applicable, shall be terminable by the Company Parties and the Consenting
Noteholders where any Company Parties’ board of directors or similar governing
body, determines in good faith and upon the advice of counsel that continued
performance would be inconsistent with its fiduciary duties under applicable
law.
Corporate Governance Documents
In connection with the Plan Effective Date, and consistent with section
1123(a)(6) of the Bankruptcy Code, Reorganized Frontier shall adopt customary
corporate governance documents, including amended and restated certificates of
incorporation, bylaws, and shareholders’ agreements in form and substance
reasonably acceptable to the Company Parties and the Required Consenting
Noteholders.  Such governance documents shall contain indemnification provisions
no less favorable than those contained in the existing governance documents of
the Company Parties.
Director, Officer, Manager, and Employee Insurance
On the Plan Effective Date, the applicable Debtors shall be deemed to have
assumed all unexpired directors’, managers’, and officers’ liability insurance
policies.
Exemption from SEC Registration
The issuance of all securities in connection with the Plan will be exempt to the
extent permitted under section 1145 of the Bankruptcy Code and otherwise
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended.
Indemnification of Prepetition Directors, Officers, Managers, et al.
Under the Restructuring, all indemnification provisions currently in place
(whether in the by-laws, certificates of incorporation or formation, limited
liability company agreements, other organizational documents, board resolutions,
indemnification agreements, employment contracts, or otherwise) for the current
and former directors, officers, managers, employees, attorneys, accountants,
investment bankers, and other professionals of the Company Parties, as
applicable, shall be assumed and survive the effectiveness of the Restructuring.


--------------------------------------------------------------------------------


13
Defined terms used but not otherwise defined in Annex 1 to this Term Sheet shall
have the meaning ascribed to such terms in the RSA.



- 13 -

--------------------------------------------------------------------------------

Plan Supplement
The following documents shall be filed by the Debtors no later than 7 days
before the Confirmation hearing or such later date as may be approved by the
Bankruptcy Court on notice to parties in interest, and additional documents
prior to the Plan Effective Date as amendments, including the following, as
applicable:


(a) the form of certificate or articles of incorporation, bylaws, or such other
applicable formation documents (if any) of Reorganized Frontier or any other
reorganized Debtor, as applicable; (b) to the extent known, the identity and
members of the Reorganized Frontier Board; (c) the Rejected Executory Contracts
and Unexpired Lease List (if applicable); (d) the Schedule of Retained Causes of
Action; (e) the Exit Facility Documents; (f) the Restructuring Transactions
Memorandum; (g) as applicable, and consistent with the consent rights in this
Term Sheet, documentation relating to the Emergence Awards, and (h) any
additional documents necessary to effectuate the Plan.
Restructuring Fees and Expenses
The Company Parties shall pay all accrued and future fees and expenses of the
Noteholder Committees in connection with the Restructuring, including the
reasonable and documented fees and disbursements of (a) Akin Gump Strauss Hauer
& Feld LLP, (b) Milbank LLP, (c) Ducera Partners LLC, (d) Houlihan Lokey
Capital, Inc., (e) Altman Vilandrie & Company, and (f) October Three, in their
capacities as counsel, financial advisors, and consultants, as applicable, and
any other professionals retained by the Noteholder Committees in connection with
the Restructuring, as set forth in the RSA; provided, that, the Company Parties
shall not be obligated to pay any fees and expenses incurred by the Consenting
Noteholders incurred after the Plan Effective Date.  For the avoidance of doubt,
all accrued fees and expenses for the Noteholder Committees shall be paid upon
the RSA Effective Date.  The Company Parties shall use commercially reasonable
best efforts to obtain court approval for such payment promptly after
commencement of the Chapter 11 Cases.14


--------------------------------------------------------------------------------


14
Notwithstanding anything to the contrary, all “Transaction Fees” (as defined in
the applicable engagement letters) to be deemed fully earned upon execution of
the RSA and to be paid in full by no later than consummation of the Plan (and if
a portion of such fee is payable on an earlier date pursuant to the applicable
engagement letter, on such earlier date to the extent then payable, in each
case, with any support condition to be deemed satisfied upon execution of the
RSA).  Upon the occurrence of the RSA Effective Date, the Company Parties will
provide agreed advance payment retainers to the advisors to the Noteholder
Committees.



- 14 -

--------------------------------------------------------------------------------

Annex 1
 
Proposed Plan Releases and Exculpation Provisions
 
Definitions
The following terms shall have the following definitions for purposes of this
Annex 1:


•    “Affiliate” shall have the meaning set forth in section 101(2) of the
Bankruptcy Code.


•   “Avoidance Actions” means any and all actual or potential avoidance,
recovery, subordination, or other Causes of Action or remedies that may be
brought by or on behalf of the Debtors or their estates or other parties in
interest under the Bankruptcy Code or applicable non bankruptcy law, including
Causes of Action or remedies under sections 502, 510, 542, 544, 545, 547–553,
and 724(a) of the Bankruptcy Code or under other similar or related local,
state, federal, or foreign statutes and common law, including fraudulent
transfer laws.


•    “Causes of Action” any action, Claim, damage, judgment, cause of action,
controversy, demand, right, action, suit, obligation, liability, debt, account,
defense, offset, power, privilege, license, Lien, indemnity, guaranty or
franchise of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable
directly or derivatively, matured or unmatured, suspected or unsuspected, in
contract or in tort, at law or in equity, or pursuant to any other theory of law
or otherwise.  For the avoidance of doubt, “Causes of Action” include:  (a) any
right of setoff, counterclaim, or recoupment and any claim arising from any
contract or for breach of duties imposed by law or in equity; (b) any claim
based on or relating to, or in any manner arising from, in whole or in part,
tort, breach of contract, breach of fiduciary duty, violation of local, state,
federal, or foreign law, or breach of any duty imposed by law or in equity,
including securities laws, negligence, and gross negligence; (c) any right to
object to or otherwise contest Claims or Equity Interests; (d) any claim
pursuant to sections 362 or chapter 5 of the Bankruptcy Code; (e) any claim or
defense, including fraud, mistake, duress, usury, and any other defenses set
forth in section 558 of the Bankruptcy Code; and (e) any Avoidance Action.


•     “Entity” shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.


•     “Lien” shall have the meaning set forth in section 101(37) of the
Bankruptcy Code.


•    “Related Party” means, with respect to any Entity, in each case in its
capacity as such with respect to such Entity, such Entity’s current and former
directors, managers, officers, investment committee members, special committee
members, equity holders (regardless of whether such interests are held directly
or indirectly), affiliated investment funds or investment vehicles, managed
accounts or funds, predecessors, participants, successors, assigns,
subsidiaries, affiliates, partners, limited partners, general partners,
principals, members, management companies, fund advisors or managers, employees,
agents, trustees, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals and advisors.


•    “Released Parties” means, collectively, each Released Company Party and
each Released Noteholder Party.


•    “Releasing Parties” means, collectively, each Company Releasing Party and
each Noteholder Releasing Party.
Company Releasing Parties
Each of the Company Parties and each of the Company Parties on behalf of their
respective current and former Affiliates and Related Parties.
Consenting Noteholder Releasing Parties
Each Consenting Noteholder, on its own behalf and on behalf of each of its
Affiliates and Related Parties, in each case, solely in their respective
capacities as such with respect to such Noteholder and solely to the extent such
Noteholder has the authority to bind such Affiliate or Related Party in such
capacity.



- 15 -

--------------------------------------------------------------------------------

Released Company Parties
Collectively, and in each case in its capacity as such:  (a) each Company Party;
(b) each reorganized Debtor; (c) each current and former Affiliate of each
Entity in clause (a) through the following clause (d); and (d) each Related
Party of each Entity in clauses (a) through this clause (d).
Released Noteholder Parties
Collectively, and in each case in its capacity as such: (a) each Consenting
Noteholder; (b) each Trustee; (c) each current and former Affiliate of each
Entity in clause (a) through the following clause (d); and (d) each Related
Party of each Entity in clauses (a) through this clause (d).
Debtor Release
Except as expressly set forth in this Agreement, effective on the Plan Effective
Date, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, each Released Party is hereby conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged by each and
all of the Company Releasing Parties, in each case on behalf of themselves and
their respective successors, assigns, and representatives, and any and all other
Entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, for, or because of, the foregoing Entities, from any
and all Causes of Action, whether known or unknown, including any derivative
claims, asserted or assertable on behalf of any of the Company Releasing
Parties, whether known or unknown, foreseen or unforeseen, matured or unmatured,
existing or hereafter arising, in law, equity, contract, tort or otherwise, that
the Company Releasing Parties would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the
Holder of any Claim against, or Interest in, a Company Releasing Party, based on
or relating to, or in any manner arising from, in whole or in part, the Company
Parties (including the management, ownership or operation thereof), their
capital structure, the purchase, sale, or rescission of any security of the
Company Parties, the subject matter of, or the transactions or events giving
rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Company Party and any Released Party, the
Chapter 11 Cases and related adversary proceedings, the Credit Facilities, the
First Lien Notes, the Second Lien Notes, the IDRB, the Senior Notes, the DIP
Facility, the Exit Facility, the assertion or enforcement of rights and remedies
against the Company Parties’ out-of-court restructuring efforts, intercompany
transactions between or among a Company Party and another Company Party, the
formulation, preparation, dissemination, negotiation, or filing of this
Agreement, the Definitive Documents, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document created or entered into in
connection with this Agreement or the Definitive Documents, the pursuit of
consummation of the Plan, the administration and implementation of the
Restructuring Transaction, or upon any other act or omission, transaction,
agreement, event, or other occurrence related to the Company Parties taking
place on or before the Plan Effective Date.
Third-Party Release
Except as expressly set forth in this Agreement, effective on the Plan Effective
Date, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, each Released Party is hereby conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged by each and
all of the Consenting Noteholder Releasing Parties, in each case on behalf of
themselves and their respective successors, assigns, and representatives, and
any and all other Entities who may purport to assert any Cause of Action, from
any and all Causes of Action, whether known or unknown, foreseen or unforeseen,
matured or unmatured, existing or hereafter arising, in law, equity, contract,
tort, or otherwise, including any derivative claims asserted or assertable on
behalf of any of the Company Parties, that such Entity would have been legally
entitled to assert in its own right (whether individually or collectively or on
behalf of the Holder of any Claim against, or Interest in, a Debtor or other
Entity), based on or relating to, or in any manner arising from, in whole or in
part, the Company Parties (including the management, ownership or operation
thereof), their capital structure, the purchase, sale, or rescission of any
security of the Company Parties, the subject matter of, or the transactions or
events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Company and any Released Party,
the Credit Facilities, the First Lien Notes, the Second Lien Notes, the IDRB,
the Senior Notes, the DIP Facility, the Exit Facility, the assertion or
enforcement of rights and remedies against the Company Parties’ out-of-court
restructuring efforts, intercompany transactions between or among a Company
Party and another Company Party, the formulation, preparation, dissemination,
negotiation, or filing of this Agreement, the Definitive Documents, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document created or entered into in connection with this Agreement or the
Definitive Documents, the pursuit of consummation of the Plan, the
administration and implementation of the Restructuring Transaction, or upon any
other act or omission, transaction, agreement, event, or other occurrence
related to the Company Parties taking place on or before the Plan Effective
Date.



- 16 -

--------------------------------------------------------------------------------

Exculpated Party
Collectively, and in each case in its capacity as such:  (a) each of the
Debtors; (b) each of the reorganized Debtors; (c) the holders of Senior Notes;
(d) each current and former Affiliate of each Entity in clause (a) through the
following clause (e); and (e) each Related Party of each Entity in clause (a)
through this clause (e).
Exculpation
Effective as of the Plan Effective Date, to the fullest extent permissible under
applicable law and without affecting or limiting either the Debtor Release or
the Third‑Party Release, and except as otherwise specifically provided in the
Plan, no Exculpated Party shall have or incur, and each Exculpated Party is
released and exculpated from any Cause of Action for any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, filing, or consummation of
the Restructuring Support Agreement, the Disclosure Statement, the Plan, any
Definitive Documents, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document created or entered into in connection
with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of consummation of the Plan, the
administration and implementation of the Plan, including the issuance of
Securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement (including, for the avoidance of doubt, providing
any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Exculpated Party on the Plan or the Confirmation Order in lieu
of such legal opinion), except for Causes of Action related to any act or
omission that is determined in a Final Order of a court of competent
jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan.  The Exculpated Parties have, and upon
consummation of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the solicitation of votes
and distribution of consideration pursuant to the Plan and, therefore, are not,
and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.



- 17 -

--------------------------------------------------------------------------------

Annex 2
 
Series of Senior Notes
Series Accrued Amount ($)15
Series Ratable Share (%)
2020 April Notes
5,515,998.56
1.47
2020 September Notes
2,194,528.87
0.59
2021 July Notes
1,536,172.61
0.41
2021 September Notes
6,214,268.09
1.66
2022 April Notes
16,498,148.66
4.40
2022 September Notes
103,940,094.57
27.72
2023 Notes
9,135,260.60
2.44
2024 Notes
21,565,437.17
5.75
2025 January Notes
8,036,955.27
2.14
2025 September Notes
179,198,176.94
47.79
2025 November Notes
3,254,226.83
0.87
2026 Notes
8,918.58
0.002
2027 Notes
4,108,332.02
1.10
2031 Notes
6,416,686.24
1.71
2034 Notes
19,885.23
0.005
2035 Notes
1,732,462.73
0.46
2046 Notes
5,624,447.02
1.50
TOTAL
375,000,000.00
100.00




--------------------------------------------------------------------------------


15
Amount of interest accrued but unpaid on each series of Senior Notes as of March
15, 2020, subject to an aggregate cap of $375,000,000.00.



- 18 -

--------------------------------------------------------------------------------

EXHIBIT C
 
Form of Joinder
 
The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”)1 by and among Frontier Communications Corporation (“Frontier”), the
other Company Parties bound thereto and the Consenting Noteholders and agrees to
be bound by the terms and conditions thereof to the extent the other Consenting
Noteholders are thereby bound, and shall be deemed a “Consenting Noteholder”
under the terms of the Agreement.
 
The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein
applicable to a Consenting Noteholder as of the date hereof and any further date
specified in the Agreement.
 
Date Executed:
 
[CONSENTING NOTEHOLDER]
 

 
[INSERT ENTITY NAME]
 

 
Name:
 
Title:
 

 
Address:
 
 
E-mail address(es):
 



Aggregate Amounts Beneficially Owned or Managed on Account of:
2020 April Notes
 
2020 September Notes
 
2021 July Notes
 
2021 September Notes
 
2022 April Notes
 
2022 September Notes
 
2023 Notes
 
2024 Notes
 
2025 January Notes
 
2025 September Notes
 
2025 November Notes
 
2026 Notes
 
2027 Notes
 
2031 Notes
 
2034 Notes
 
2035 Notes
 
2046 Notes
 




--------------------------------------------------------------------------------




1
Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------

EXHIBIT D
 
Provision for Transfer Agreement
 
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”),1 by and among Frontier Communications Corporation (“Frontier”),
the other Company Parties bound thereto and the Consenting Noteholders,
including the transferor to the Transferee of any Senior Notes Claims or
Incremental Payments (collectively, the “Transferred Claims,” and each such
transferor, a “Transferor”), and agrees to be bound by the terms and conditions
thereof to the extent the Transferor was thereby bound, and shall be deemed a
“Consenting Noteholder” under the terms of the Agreement.
 
The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein
applicable to a Consenting Noteholder as of the date of the Transfer, including
the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed herein.
 
Date Executed:
 
[CONSENTING NOTEHOLDER]
 

 
[INSERT ENTITY NAME]
 

 
Name:
 
Title:
 

 
Address:
 
 
E-mail address(es):
 



Aggregate Amounts Beneficially Owned or Managed on Account of:
2020 April Notes
 
2020 September Notes
 
2021 July Notes
 
2021 September Notes
 
2022 April Notes
 
2022 September Notes
 
2023 Notes
 
2024 Notes
 
2025 January Notes
 
2025 September Notes
 
2025 November Notes
 
2026 Notes
 
2027 Notes
 
2031 Notes
 
2034 Notes
 
2035 Notes
 
2046 Notes
 




--------------------------------------------------------------------------------




1
Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 



--------------------------------------------------------------------------------